EXHIBIT 10.1






U.S. $1,500,000,000
364-DAY TERM LOAN CREDIT AGREEMENT
Dated as of April 14, 2020, among
PPG INDUSTRIES, INC.
as Borrower
and
THE INITIAL LENDERS NAMED HEREIN
and
PNC BANK, NATIONAL ASSOCIATION
as Administrative Agent
and
PNC BANK, NATIONAL ASSOCIATION,
BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH,
MIZUHO BANK, LTD.,
SUMITOMO MITSUI BANKING CORPORATION,
TD BANK, N.A. and
U.S BANK NATIONAL ASSOCIATION
as Co-Syndication Agents
and
PNC CAPITAL MARKETS LLC,
BBVA SECURITIES INC.,
MIZUHO BANK, LTD.,
SUMITOMO MITSUI BANKING CORPORATION,
TD SECURITIES (USA) LLC and
U.S. BANK NATIONAL ASSOCIATION
as Co-Lead Arrangers and Co-Bookrunners
and
SANTANDER BANK, N.A.
as Documentation Agent





--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1
SECTION 1.01. Certain Defined Terms
1
SECTION 1.02. Computation of Time Periods
11
SECTION 1.03. Accounting Terms
11
SECTION 1.04. Interest Rates; LIBOR Notification
11
SECTION 1.05. Divisions
12
 
 
ARTICLE II AMOUNTS AND TERMS OF THE TERM LOANS
12
SECTION 2.01. The Term Loans
12
SECTION 2.02. Borrowing of the Term Loans
12
SECTION 2.03. Administrative Agent's Fees
13
SECTION 2.04. Termination of the Commitments
13
SECTION 2.05. Repayment
13
SECTION 2.06. Interest on Term Loans
13
SECTION 2.07. Interest Rate Determination
14
SECTION 2.08. Optional Conversion of Term Loans
15
SECTION 2.09. Prepayments of the Term Loans
15
SECTION 2.10. Increased Costs
15
SECTION 2.11. Illegality
16
SECTION 2.12. Payments and Computations
16
SECTION 2.13. Taxes
17
SECTION 2.14. Sharing of Payments, Etc.
19
SECTION 2.15. Evidence of Debt
19
SECTION 2.16. Use of Proceeds
19
 
 
ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING
20
SECTION 3.01. Conditions Precedent
20
SECTION 3.02. [Reserved]
21
SECTION 3.03. [Reserved]
21
SECTION 3.04. Determinations Under Section 3.01
21
 
 
ARTICLE IV REPRESENTATIONS AND WARRANTIES
21
SECTION 4.01. Representations and Warranties of PPG
21
 
 
ARTICLE V COVENANTS OF THE BORROWER
24
SECTION 5.01. Affirmative Covenants
24
SECTION 5.02. Negative Covenants
25



i

--------------------------------------------------------------------------------



ARTICLE VI EVENTS OF DEFAULT
27
SECTION 6.01. Events of Default
28
 
 
ARTICLE VII [RESERVED]
29
 
 
ARTICLE VIII THE ADMINISTRATIVE AGENT
29
SECTION 8.01. Authorization and Action
29
SECTION 8.02. Administrative Agent’s Reliance, Etc.
29
SECTION 8.03. PNC and Affiliates
30
SECTION 8.04. Lender Credit Decision
30
SECTION 8.05. Indemnification
30
SECTION 8.06. Successor Administrative Agent
30
SECTION 8.07. Other Agents
31
SECTION 8.08. Certain ERISA Matters
31
 
 
ARTICLE IX MISCELLANEOUS
32
SECTION 9.01. Amendments, Etc.
32
SECTION 9.02. Notices, Etc.
32
SECTION 9.03. No Waiver; Remedies
33
SECTION 9.04. Costs and Expenses
33
SECTION 9.05. Right of Set‑off
34
SECTION 9.06. Binding Effect
34
SECTION 9.07. Assignments and Participations
34
SECTION 9.08. Confidentiality
37
SECTION 9.09. Governing Law
38
SECTION 9.10. Execution in Counterparts
38
SECTION 9.11. [Reserved]
38
SECTION 9.12. Jurisdiction, Etc.
38
SECTION 9.13. [Reserved]
38
SECTION 9.14. [Reserved]
38
SECTION 9.15. Waiver of Jury Trial
38
SECTION 9.16. USA PATRIOT ACT
38
SECTION 9.17. No Fiduciary Duty
38
SECTION 9.18. Acknowledgment and Consent to Bail-In of Affected Financial
Institutions
39
SECTION 9.19. Acknowledgement Regarding Any Supported QFCs
39
SECTION 9.20. Electronic Execution of Loan Documents
40



ii

--------------------------------------------------------------------------------





Schedules
 
 
 
 
 
Schedule 2.01
-
Commitments
 
 
 
Exhibits
 
 
 
 
 
Exhibit A
 -
Form of Note
Exhibit B
 -
Form of Notice of Term Loan Borrowing
Exhibit C
 -
Form of Assignment and Acceptance
Exhibit D-1
 -
Form of Opinion of Counsel for PPG
Exhibit D-2
 -
Form of Opinion of K&L Gates LLP



iii

--------------------------------------------------------------------------------




364-DAY TERM LOAN CREDIT AGREEMENT


Dated as of April 14, 2020


This agreement is among PPG INDUSTRIES, INC., a Pennsylvania corporation (“PPG”
and the “Borrower”), the banks, financial institutions and other institutional
lenders (the “Initial Lenders”) listed on the signature pages hereof, PNC BANK,
NATIONAL ASSOCIATION (“PNC”), as Administrative Agent for the Lenders, PNC,
BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH, MIZUHO BANK, LTD.,
SUMITOMO MITSUI BANKING CORPORATION, TD BANK, N.A. and U.S. BANK NATIONAL
ASSOCIATION, as co-syndication agents (the “Syndication Agents”), and BBVA
SECURITIES INC., MIZUHO BANK, LTD., SUMITOMO MITSUI BANKING CORPORATION, TD
SECURITIES (USA) LLC. and U.S. BANK NATIONAL ASSOCIATION as co-lead arrangers
and co-bookrunners.
WHEREAS, PPG has requested that the Initial Lenders make term loans to it in an
aggregate principal amount not exceeding $1,500,000,000, and the Initial Lenders
are willing to do so, on the terms and subject to the conditions contained
herein. Accordingly, the parties hereto agree as follows:

ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS



SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
“Administrative Agent” means PNC (including its branches and affiliates), in its
capacity as administrative agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
contract or otherwise.
“Agent’s Account” means, the account of the Administrative Agent maintained by
the Administrative Agent at PNC at its office at 500 First Avenue, Pittsburgh,
PA 15219.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of the Borrower’s Subsidiaries
from time to time concerning or relating to bribery or corruption.
“Applicable Lending Office” means, with respect to any Term Loan made by any
Lender to the Borrower, any domestic or foreign branch or Affiliate of such
Lender selected by such Lender at its option to make such Term Loan; provided
that any exercise of such option shall not affect the obligation of the Borrower
to repay such Term Loan in accordance with the terms of this Agreement.
“Applicable Margin” means (a) in the case of Base Rate Loans, a rate per annum
equal to the Applicable Rate under the heading “Applicable Rate for Base Rate
Loans” and (b) in the case of Eurodollar Rate Loans, a rate per annum equal to
the Applicable Rate under the heading “Applicable Rate for Eurodollar Rate
Loans”.




1

--------------------------------------------------------------------------------



“Applicable Rate” shall be determined for any date by reference to the Public
Debt Rating in effect on such date as set forth below:
Public Debt Rating
S&P/Moody’s
Applicable Rate
for Eurodollar Rate Loans
Applicable Rate for Base Rate Loans
A/A2
1.25%
0.25%
A-/A3
1.50%
0.50%
BBB+/Baa1
1.75%
0.75%
≤BBB/Baa2
2.00%
1.00%

“Approved Fund” means any fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means PNC Capital Markets LLC, BBVA Securities Inc., Mizuho Bank,
Ltd., Sumitomo Mitsui Banking Corporation, TD Securities (USA) LLC and U.S Bank
National Association, each in its capacity as a co-lead arranger and
co-bookrunner hereunder.
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit C hereto or any other form approved by the
Administrative Agent and PPG, PPG’s consent not to be unreasonably withheld or
delayed.
“ASU 2016-02” has the meaning specified in Section 1.03.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule of
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
or the exercise of control over such Person by a Governmental Authority or
instrumentality thereof, provided, further, that such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm its obligations
hereunder.
“Bankruptcy Law” means any proceeding of the type referred to in Section 6.01(h)
or 6.01(i) or Title 11, U.S. Code, or any similar foreign, federal or state law
for the relief of debtors.
“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the rate set forth in clause (a)
of the definition of “Eurodollar Rate” that would apply to a one-month Interest
Period starting on such day plus 1% and (c) the Federal Funds Rate for such day
plus 1/2 of 1%; provided that the Base Rate shall in no case be less than zero.
Any change in the Base Rate due to a change in the Prime Rate, the




2

--------------------------------------------------------------------------------



Eurodollar Rate or the Federal Funds Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Eurodollar Rate or the
Federal Funds Rate, as the case may be.
“Base Rate Loan” means a Term Loan that bears interest as provided in
Section 2.06(a)(i).
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Borrower” has the meaning specified in the introductory paragraph hereof.
“Borrowing” means a Term Loan Borrowing.
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Loans, on which dealings are carried on in the
London interbank market and banks are open for business in London.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
financing leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.
“Change in Law” means the occurrence, after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement, of: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the compliance by any Lender (or, for purposes
of Section 2.10(b), by any lending office of such Lender or by any Person
controlling such Lender, if any) with any request, rule, guideline or directive
(whether or not having the force of law) of any central bank or other
Governmental Authority including, without limitation, any agency of the European
Union or similar monetary or multinational authority made or issued after such
date; provided that, notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in implementation thereof and (ii) all requests, rules, guidelines,
requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.
“Commitment” means as to any Lender the Dollar amount set forth opposite such
Lender’s name on Schedule 2.01 hereto.
“Confidential Information” means any and all information and data of PPG and any
of PPG’s Subsidiaries that is furnished or otherwise becomes known to the
Administrative Agent or any Lender, but does not include any such information
that is or becomes generally available to the public (other than as a result of
the disclosure thereof by the Administrative Agent or any Lender, or any
successor or assignee thereof) or that is or becomes available to the
Administrative Agent or such Lender from a source other than PPG that is under
no duty or obligation to keep such information or data confidential.
“Consolidated” refers to the consolidation of accounts in accordance with GAAP.




3

--------------------------------------------------------------------------------



“Consolidated Subsidiaries” means the subsidiaries of PPG whose accounts are
Consolidated with the accounts of PPG in PPG’s Consolidated financial statements
prepared in accordance with GAAP.
“Convert”, “Conversion” and “Converted” each refers to a conversion of Term
Loans of one Type into Term Loans of the other Type pursuant to Section 2.07,
2.08 or 2.11.
“Covered Entity” means any of the following:
(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. §252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. §47.3(b); or
(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. §382.2(b).
“Covered Party” has the meaning assigned to it in Section 9.19.
“Credit Party” means the Administrative Agent or any Lender.
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§252.81, 47.2 or 382.1, as
applicable.
“Disclosed Matters” means the actions, suits and proceedings disclosed or
otherwise described in PPG’s Annual Report on Form 10-K for the fiscal year
ended December 31, 2019.
“Dollars” and the “$” sign each means lawful currency of the United States of
America.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Effective Date” has the meaning specified in Section 3.01.
“Eligible Assignee” means any Person approved by (a) the Administrative Agent
and (b) the Borrower, unless an Event of Default has occurred and is continuing
at the time any assignment is effected in accordance with Section 9.07 or unless
such Person is a Lender, an Affiliate of the assigning Lender or an Approved
Fund, PPG, each such approval referred to in clauses (a) and (b) above not to be
unreasonably withheld or delayed; provided, however, that (i) if PPG does not
respond to a request to consent for any such approval required by it on or
before the fifth Business Day following such request, it shall be deemed to have
granted such approval and (ii) none of PPG, any Affiliate of PPG or any natural
person (or any holding company, investment vehicle trust for, or owned and
operated for the primary benefit of, a natural person) shall qualify as an
Eligible Assignee.




4

--------------------------------------------------------------------------------



“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is a member of a group of which PPG is a member and which is treated as a single
employer under Section 414 of the Internal Revenue Code.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurodollar Rate” means, with respect to any Interest Period, an interest rate
per annum equal to the rate per annum obtained by dividing (a) the LIBO Rate for
such Interest Period by (b) a percentage equal to 100% minus the Eurodollar Rate
Reserve Percentage for such Interest Period.
“Eurodollar Rate Loan” means a Term Loan that bears interest as provided in
Section 2.06(a)(iii).
“Eurodollar Rate Reserve Percentage” for any Interest Period for all Eurodollar
Rate Loans means a fraction (expressed as a decimal), the numerator of which is
the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentage (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board to which the Administrative Agent is subject with respect to the
Eurodollar Rate, for eurocurrency funding (currently referred to as
"Eurocurrency Liabilities" in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D. Eurodollar
Rate Loans shall be deemed to constitute eurocurrency funding and to be subject
to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Eurodollar Rate
Reserve Percentage shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.
“Events of Default” has the meaning specified in Section 6.01.
“Federal Bankruptcy Code” has the meaning specified in Section 2.17(k).
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it. If the Federal Funds Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.
“Funded Debt” means all Indebtedness for money borrowed which by its terms
matures at or is extendable or renewable at the option of the obligor to a date
more than twelve months after the date of the creation of such Indebtedness.
“GAAP” has the meaning specified in Section 1.03.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Granting Lender” has the meaning specified in Section 9.07(h).




5

--------------------------------------------------------------------------------



“Guarantee” of or by any Person means any obligation, contingent or otherwise,
of such Person guaranteeing any Indebtedness of any other Person, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, to purchase or pay such Indebtedness or to purchase any security for
the payment of such Indebtedness; provided, however, that the term “Guarantee”
shall not include endorsements for collection or deposit, in either case in the
ordinary course of business.
“Incumbent Board” has the meaning specified in Section 6.01(g).
“Indebtedness” of any Person at any time means, without duplication, (a) all
obligations for money borrowed or raised, all obligations (other than accounts
payable and other similar items arising in the ordinary course of business) for
the deferred payment of the purchase price of property, and all Capital Lease
Obligations of such Person and (b) all Guarantees by such Person.
“Initial Lenders” has the meaning specified in the introductory paragraph
hereof.
“Interest Period” means, initially, for each Eurodollar Rate Loan comprising
part of the same Term Loan Borrowing, the period commencing on the date of such
Eurodollar Rate Loan or the date of the Conversion of any Base Rate Loan into
such Eurodollar Rate Loan and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, with respect to
Eurodollar Rate Loans, each subsequent period commencing on the last day of the
immediately preceding Interest Period and ending on the last day of the period
selected by the Borrower pursuant to the provisions below. The duration of each
such Interest Period shall be two or three weeks or one, two, three or six
months as the Borrower may select upon notice received by the Administrative
Agent not later than 11:00 A.M. (New York City time) on the third Business Day
prior to the first day of such Interest Period, provided, however, that:
(a)    the Borrower may not select any Interest Period that ends after the
Maturity Date;
(b)    Interest Periods commencing on the same date for Eurodollar Rate Loans
comprising part of the same Term Loan Borrowing shall be of the same duration;
(c)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and
(d)    whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
“Lenders” means the Initial Lenders and each Person that shall become a party
hereto pursuant to Section 9.07.
“LIBO Rate” means, with respect to any Eurodollar Rate Loan for any Interest
Period, the rate per annum equal to the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for a period equal in length to such
Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen
that displays such rate at approximately 11:00 A.M. (New York time) two Business
Days prior to the commencement of such Interest Period (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the




6

--------------------------------------------------------------------------------



Administrative Agent in its reasonable discretion) with a term equivalent to
such Interest Period; provided that for any Interest Period of less than one
month, the LIBO Rate shall be calculated as if the Interest Period were one
month. If the LIBO Rate shall be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement.
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.
“Loan Documents” means this Agreement and the Notes .
“Margin Stock” shall have the meaning given such term under Regulation U of the
Board as from time to time in effect, including all official interpretations
thereunder or thereof.
“Material Adverse Effect” means a materially adverse effect on the business,
assets, operations or financial condition of PPG and its Subsidiaries, taken as
a whole, or a material impairment of the ability of PPG to perform any of its
obligations under this Agreement or any of the other Loan Documents to which it
is or will be a party.
“Maturity Date” means April 13, 2021.
“Moody’s” means Moody’s Investors Service, Inc.
“Note” means a promissory note of the Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.15 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of the
Borrower to such Lender resulting from the Term Loans made by such Lender.
“Notice of Term Loan Borrowing” has the meaning specified in Section 2.02(a).
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a Subsidiary.
“Participant Register” has the meaning specified in Section 9.07(e).
“PATRIOT Act” has the meaning set forth in Section 9.16.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
“Plan” means any pension plan subject to the provisions of Title IV of ERISA or
Section 412 of the Internal Revenue Code which is maintained for employees of
PPG or any ERISA Affiliate.
“PNC” has the meaning specified in the introductory paragraph hereof.
“PPG” has the meaning specified in the introductory paragraph hereof.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by PNC as its prime rate in effect at its office located at 500 First
Avenue Pittsburgh, PA 15219 each change in the Prime Rate shall be effective
from and including the date such change is publicly announced as being
effective.
“Pro Rata Share” means, with respect to any Lender, the proportion represented
by a fraction the numerator of which is such Lender’s Commitment or Term Loans,
as applicable, and the denominator of which is the




7

--------------------------------------------------------------------------------



aggregate of the Commitments or Term Loans, as applicable. If the Commitments
have terminated or expired, the Pro Rata Shares shall be determined based upon
the Commitments most recently in effect.
“Protesting Lender” has the meaning specified in Section 9.14(a).
“Public Debt Rating” means, as of any date, the lowest rating that has been most
recently announced by either of S&P or Moody’s, as the case may be, for any
class of non-credit enhanced long‑term senior unsecured debt issued by PPG. For
purposes of the foregoing, (a) if only one of S&P and Moody’s shall have in
effect a Public Debt Rating, the Applicable Margin shall be determined by
reference to the available rating; (b) if neither S&P nor Moody’s shall have in
effect a Public Debt Rating, the Applicable Margin will be set as if the Public
Debt Rating were BBB-/Baa3; (c) if the ratings established by S&P and Moody’s
shall fall within different levels, the Applicable Margin shall be based upon
(i) if such different levels differ by only one level, the higher rating and
(ii) if such different levels differ by more than one level, the level
immediately below the higher rating; (d) if any rating established by S&P or
Moody’s shall be changed, such change shall be effective as of the date on which
such change is first announced publicly by the rating agency making such change;
and (e) if S&P or Moody’s shall change the basis on which ratings are
established, each reference to the Public Debt Rating announced by S&P or
Moody’s, as the case may be, shall refer to the then equivalent rating by S&P or
Moody’s, as the case may be.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” has the meaning assigned to it in Section 9.19.
“Register” has the meaning specified in Section 9.07(d).
“Reportable Event” means any reportable event as defined in Section 4043(b) of
ERISA or the regulations issued thereunder with respect to a Plan (other than a
Plan maintained by an ERISA Affiliate which is considered an ERISA Affiliate
only pursuant to subsection (m) or (o) of Section 414 of the Internal Revenue
Code).
“Required Lenders” means at any time Lenders holding more than 50% of the sum of
the then aggregate unpaid principal amount of the Term Loans owing to Lenders
or, if no such principal amount is then outstanding, Lenders having more than
50% of the Commitments.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Restricted Subsidiary” means:
(a)    any Subsidiary of PPG other than
(i)    a Subsidiary substantially all of the physical properties of which are
located, or substantially all of the business of which is carried on, outside
the United States of America (“United States of America” shall not include the
territories and possessions thereof), or
(ii)    a Subsidiary the primary business of which consists of purchasing
accounts receivable and/or making loans secured by accounts receivable or
inventories and/or making investments in real estate or providing services
directly related thereto, or which is otherwise primarily engaged in the
business of a finance or real estate investment company, or
(iii)    a Subsidiary the primary business of which consists of leasing
equipment, machinery, vehicles, rolling stock and other articles for use in the
business of PPG, or
(iv)    a Subsidiary the stock of which is held primarily for the purpose of
securing the investment of PPG in such Subsidiary, while the management of such
Subsidiary is accumulating funds for the purchase of such stock pursuant to
written contract, and




8

--------------------------------------------------------------------------------



(b)    any Subsidiary specified in clauses (i) through (iv) of paragraph (a)
above which at the time of determination shall be designated a Restricted
Subsidiary pursuant to designation by the board of directors of PPG as follows:
PPG may by a resolution adopted by its board of directors designate any
Restricted Subsidiary to be an Unrestricted Subsidiary, provided that in the
opinion of the board of directors of PPG it does not own a manufacturing or
research property, plant or facility which is of material importance to the
business of PPG and its Restricted Subsidiaries taken as a whole, and may
designate any Unrestricted Subsidiary to be a Restricted Subsidiary. PPG may by
a resolution adopted by its board of directors designate a newly acquired or
formed Subsidiary to be an Unrestricted Subsidiary, provided such designation
takes place within 90 days of such acquisition or formation.
“S&P” means Standard & Poor’s, a division of McGraw Hill Financial Inc.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any comprehensive Sanctions administered or
enforced by any Sanctions Authority (at the time of this Agreement, Cuba, Iran,
North Korea, Sudan, Syria and Crimea).


“Sanctioned Person” means, at any time, (a) any Person listed in any Executive
Order issued by the President of the United States or any Person listed in any
publicly available Sanctions-related list of designated Persons maintained by
any Sanctions Authority, (b) any Person organized or resident in any Sanctioned
Country or (c) any Person 50% or more owned or controlled by any Person or two
or more Persons described in the foregoing clauses (a) or (b).


“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by any Sanctions Authority.  


“Sanctions Authority” means (a) the U.S. government, including the Office of
Foreign Assets Control of the U.S. Department of the Treasury and the U.S.
Department of State, (b) the United Kingdom, including Her Majesty’s Treasury,
(c) the United Nations Security Council, (d) the European Union, (e) Canada or
(f) any other national or supra-national governmental authority that administers
or enforces economic sanctions with jurisdiction over the Borrower or any of the
Borrower’s Subsidiaries.


“SPC” has the meaning specified in Section 9.07(h).
“Secured Debt” means Indebtedness for money borrowed if such Indebtedness is
secured by a mortgage, pledge, lien, security interest or encumbrance on any of
the manufacturing or research property, plant or facilities of PPG or any
Restricted Subsidiary (but not including a property determined not to be a
principal property of PPG or a Restricted Subsidiary by the board of directors
of PPG in its discretion) or on any shares of stock or indebtedness of any
Restricted Subsidiary.
“Shareholders’ Interest” means as of any particular time, the aggregate of
equity capital and surplus of PPG and its Consolidated Subsidiaries, after
deducting the cost of the shares of PPG held in PPG’s treasury (i.e., shares
which had been previously issued and outstanding but have been reacquired and
are presently held by PPG), as shown on a consolidated balance sheet of PPG and
its Consolidated Subsidiaries, prepared in accordance with GAAP, as of the end
of the latest fiscal year ended prior to such determination.
“Subordinated Obligations” has the meaning specified in Section 7.05.
“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint




9

--------------------------------------------------------------------------------



venture or (c) the beneficial interest in such trust or estate is at the time
directly or indirectly owned or controlled by such Person, by such Person and
one or more of its other Subsidiaries or by one or more of such Person’s other
Subsidiaries.
“Supported QFC” has the meaning assigned to it in Section 9.19.
“Syndication Agent” has the meaning specified in the introductory paragraph
hereof.
“Taxes” and “Other Taxes” have the respective meanings specified in
Section 2.13.
“Term Loan” means a loan by a Lender to the Borrower as part of the Term Loan
Borrowing and refers to Base Rate Loans or Eurodollar Rate Loans (each of which
shall be a “Type” of Term Loan.
“Term Loan Borrowing” means a borrowing consisting of Term Loans made by each of
the Lenders pursuant to Section 2.01.
“Total Capitalization” means, as at any date, with respect to PPG and its
Consolidated Subsidiaries, the sum (determined on a consolidated basis without
duplication in accordance with GAAP) of (a) Total Indebtedness as at such date
plus (b) the amount that should be set forth on the consolidated balance sheet
of PPG and its Consolidated Subsidiaries prepared as at such date opposite the
caption “Total Shareholders’ Equity” (or the equivalent caption), excluding the
amount reported in the financial statements as “Accumulated Other Comprehensive
Income (Loss)” related to “Pension and Other Postretirement Benefit
Adjustments”.
“Total Indebtedness” means, as at any date, the total amount of Indebtedness of
PPG and its Consolidated Subsidiaries on such date, determined on a consolidated
basis without duplication in accordance with GAAP.
“Type” has the meaning specified in the definition of “Term Loan”.
“U.S. Special Resolution Regime” has the meaning assigned to it in Section 9.19.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unrestricted Subsidiary” means any Subsidiary of PPG which is not a Restricted
Subsidiary.
“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
“Wholly-owned Restricted Subsidiary” means a Restricted Subsidiary all of the
outstanding capital stock of which, other than directors’ qualifying shares, and
all of the Funded Debt of which, shall at the time be owned by PPG or by one or
more Wholly-owned Restricted Subsidiaries, or by PPG in conjunction with one or
more Wholly-owned Restricted Subsidiaries.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In




10

--------------------------------------------------------------------------------



Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation (i) to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, (ii) to convert
all or part of that liability into shares, securities or obligations of that
person or any other person, (iii) to provide that any such contract or
instrument is to have effect as if a right had been exercised under it or (iv)
to suspend any obligation in respect of that liability or any of the powers
under that Bail-In Legislation that are related to or ancillary to any of those
powers.

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with accounting principles generally
accepted in the United States of America consistent with those applied in the
preparation of the audited financial statements referred to in Section 4.01(c)
(“GAAP”). Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein, (ii) without giving effect to any treatment of Indebtedness in respect
of convertible debt instruments under Accounting Standards Codification 470-20
or Accounting Standards Update No 2015-03 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof and (iii) in a manner such that any obligations
relating to a lease that was accounted for by a Person as an operating lease as
of the Effective Date and any similar lease entered into after the Effective
Date by such Person shall be accounted for as obligations relating to an
operating lease and not as capital lease obligations (and therefore not as
Indebtedness for purposes of this Agreement).
Notwithstanding anything to the contrary contained in this Section 1.03 or in
the definition of “Capital Lease Obligations,” any change in accounting for
leases pursuant to GAAP resulting from the adoption of Financial Accounting
Standards Board Accounting Standards Update No. 2016-02, Leases (Topic 842)
(“ASU 2016-02”), to the extent such adoption would require treating any lease
(or similar arrangement conveying the right to use) as a finance lease or a
capital lease where such lease (or similar arrangement) would not have been
required to be so treated under GAAP as in effect on December 15, 2015, such
lease shall not be considered a finance lease or a capital lease, and all
calculations and deliverables under this Agreement or any other Loan Document
shall be made or delivered, as applicable, in accordance therewith.

SECTION 1.04. Interest Rates; LIBOR Notification. The interest rate on
Eurodollar Rate Loans and Base Rate Loans is determined by reference to the LIBO
Rate, which is derived from the London interbank offered rate. The London
interbank offered rate is intended to represent the rate at which contributing
banks may obtain short-term borrowings from each other in the London interbank
market. In July 2017, the U.K. Financial Conduct Authority announced that, after
the end of 2021, it would no longer persuade or compel contributing banks to
make rate submissions to the ICE Benchmark Administration (together with any
successor to the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA
setting the London interbank offered rate. As a result, it is possible that
commencing in 2022, the London interbank offered rate may no longer be available
or may no longer be deemed an appropriate reference rate upon which to determine
the interest rate on Eurodollar Rate Loans. In light of this eventuality, public
and private sector industry initiatives are currently underway to identify new
or alternative reference rates to be used in place of the London interbank
offered rate. In the event that the London interbank offered rate is no longer
available or in certain other circumstances as set forth in Section 2.07(b) of
this Agreement, such Section 2.07(b) provides a mechanism for determining an
alternative rate of interest. The Administrative Agent will notify the Borrower,
pursuant to Section 2.07, in advance of any change to the reference rate upon
which the interest rate on Eurodollar Rate Loans is based. However, the
Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of “LIBO Rate” with respect to any alternative or successor rate
thereto, or replacement rate thereof, including without limitation, whether the
composition or characteristics of any such alternative, successor or




11

--------------------------------------------------------------------------------



replacement reference rate, as it may or may not be adjusted pursuant to Section
2.07(b), will be similar to, or produce the same value or economic equivalence
of, the LIBO Rate, or have the same volume or liquidity as did the London
interbank offered rate prior to its discontinuance or unavailability.

SECTION 1.05. Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.

ARTICLE II
AMOUNTS AND TERMS OF THE TERM LOANS

SECTION 2.01. The Term Loans. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Term Loans to the Borrower on the
Effective Date in Dollars in an aggregate amount not to exceed at any time
outstanding such Lender’s Commitment. Amounts borrowed under this Section 2.01
and repaid or prepaid may not be re-borrowed.

SECTION 2.02. Borrowing of the Term Loans. (a) The Term Loan Borrowing shall be
made on notice, given not later than (x) 11:00 A.M. (New York City time) one
Business Day prior to the date of the proposed Term Loan Borrowing in the case
of a Term Loan Borrowing consisting of Eurodollar Rate Loans or (y) 1:00 P.M.
(New York City time) on the date of the proposed Term Loan Borrowing in the case
of a Term Loan Borrowing consisting of Base Rate Loans, by the Borrower to the
Administrative Agent, which shall give to each Lender prompt notice thereof by
telecopier. Such notice of a Term Loan Borrowing (a “Notice of Term Loan
Borrowing”) shall be by telephone, confirmed immediately in writing or
telecopier in substantially the form of Exhibit B hereto, specifying therein the
requested (i) date of such Term Loan Borrowing, (ii) Type of Term Loan
comprising such Term Loan Borrowing, (iii) aggregate amount of such Term Loan
Borrowing, and (iv) in the case of a Term Loan Borrowing consisting of
Eurodollar Rate Loans, initial Interest Period for each such Term Loan. Each
Lender shall, before 2:00 P.M. (New York City time) on the date of such Term
Loan Borrowing, make available for the account of its Applicable Lending Office
to the Administrative Agent at the Agent’s Account, in same day funds, such
Lender’s ratable portion of such Term Loan Borrowing. After the Administrative
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article III, the Administrative Agent will make such funds
available to the Borrower to an account of the Borrower maintained with the
Administrative Agent at the Administrative Agent’s address referred to in
Section 9.02 and designated by the Borrower in the applicable Notice of Term
Loan Borrowing.
(b)    [Reserved].
(c)    Anything in subsection (a) above to the contrary notwithstanding, the
Borrower may not select Eurodollar Rate Loans for any Term Loan Borrowing if the
obligation of the Lenders to make Eurodollar Rate Loans shall then be suspended
pursuant to Section 2.07 or 2.11.
(d)    The Notice of Term Loan Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Term Loan Borrowing that the related Notice of Term
Loan Borrowing specifies is to be comprised of Eurodollar Rate Loans, the
Borrower shall indemnify each Lender against any loss, cost or expense incurred
by such Lender as a result of any failure to fulfill on or before the date
specified in such Notice of Term Loan Borrowing for such Term Loan Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any loss (including loss of anticipated profits), cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund the Term Loans to be made by such Lender as part of such
Term Loan Borrowing when such Term Loan, as a result of such failure, is not
made on such date.
(e)    Unless the Administrative Agent shall have received notice from a Lender
prior to the time of the Term Loan Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s




12

--------------------------------------------------------------------------------



ratable portion of the Term Loan Borrowing, the Administrative Agent may assume
that such Lender has made such portion available to the Administrative Agent on
the date of the Term Loan Borrowing, in accordance with subsection (a) of this
Section 2.02 and the Administrative Agent may, in reliance upon such assumption,
make available to the Borrower on such date a corresponding amount. If and to
the extent that such Lender shall not have so made such ratable portion
available to the Administrative Agent, such Lender and the Borrower severally
agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent, at (i) in the case of the Borrower, the
higher of (A) the interest rate applicable at the time to Term Loans comprising
the Term Loan Borrowing and (B) the cost of funds incurred by the Administrative
Agent in respect of such amount and (ii) in the case of such Lender, the Federal
Funds Rate. If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Lender’s Term
Loans as part of the Term Loan Borrowing for purposes of this Agreement.
(f)    The failure of any Lender to make the Term Loans to be made by it as part
of the Term Loan Borrowing shall not relieve any other Lender of its obligation,
if any, hereunder to make its Term Loans on the date of the Term Loan Borrowing,
but no Lender shall be responsible for the failure of any other Lender to make
the Term Loans to be made by such other Lender on the date of the Term Loan
Borrowing.

SECTION 2.03. Administrative Agent’s Fees. PPG shall pay to the Administrative
Agent for its own account such fees as agreed between PPG and the Administrative
Agent in the Engagement Letter, dated as of March 31, 2020 by and among PPG, PNC
and PNC Capital Markets LLC.

SECTION 2.04. Termination of the Commitments. The aggregate amount of the
Commitments shall be automatically terminated at the close of business on the
Effective Date. The Commitments once terminated may not be reinstated.

SECTION 2.05. Repayment. The Borrower shall repay to the Administrative Agent
for the ratable account of the Lenders on the Maturity Date the aggregate
principal amount of the Term Loans then outstanding.

SECTION 2.06. Interest on Term Loans. (a)  Scheduled Interest. The Borrower
shall pay interest on the unpaid principal amount of the Term Loans from the
Effective Date until such principal amount shall be paid in full, at the
following rates per annum:
(i)    Base Rate Loans. During such periods as such Term Loans are Base Rate
Loans, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin in respect of Base Rate
Loans in effect from time to time payable in arrears quarterly on the last day
of each March, June, September and December during such periods and on the date
such Base Rate Loans shall be Converted or paid in full.
(ii)    [Reserved].
(iii)    Eurodollar Rate Loans. During such periods as such Term Loans are
Eurodollar Rate Loans, a rate per annum equal at all times during each Interest
Period for such Term Loans to the sum of (x) the Eurodollar Rate for such
Interest Period for such Term Loans plus (y) the Applicable Margin in respect of
Eurodollar Rate Loans in effect from time to time payable in arrears on the last
day of such Interest Period and, if such Interest Period has a duration of more
than three months, on each day that occurs during such Interest Period every
three months, from the first day of such Interest Period and on the date such
Eurodollar Rate Loans shall be Converted or paid in full.
(b)    Default Interest. Upon the occurrence and during the continuance of an
Event of Default under Section 6.01(a), the Administrative Agent may, and upon
the request of the Required Lenders shall, require the Borrower to pay interest
(“Default Interest”) on (i) the unpaid principal amount of the Term Loans,
payable in arrears on the dates referred to in clause (a) above, at a rate per
annum equal at all times to 1% per annum above the rate per annum required to be
paid on the Term Loans pursuant to clause (a) above and (ii) to the fullest
extent permitted by




13

--------------------------------------------------------------------------------



law, the amount of any interest, fee or other amount payable hereunder by the
Borrower that is not paid when due, from the date such amount shall be due until
such amount shall be paid in full, payable in arrears on the date such amount
shall be paid in full and on demand, at a rate per annum equal at all times to
1% per annum above the rate per annum required to be paid on Base Rate Loans
pursuant to clause (a)(i) above; provided, however, that, following acceleration
of the Term Loans pursuant to Section 6.01, Default Interest shall accrue and be
payable hereunder upon demand.

SECTION 2.07. Interest Rate Determination.(a) If, with respect to any Eurodollar
Rate Loans, the Required Lenders notify the Administrative Agent that
(i) adequate and reasonable means do not exist for ascertaining the Eurodollar
Rate, as applicable (including because the applicable screen rate is not
available or published on a current basis) or (ii) the Eurodollar Rate for any
Interest Period will not adequately reflect the cost to such Required Lenders of
making, funding or maintaining their respective Eurodollar Rate Loans for such
Interest Period, the Administrative Agent shall forthwith so notify the Borrower
and the Lenders, whereupon (A) the Borrower will, on the last day of the then
existing Interest Period therefor, either (x) prepay such Eurodollar Loans or
(y) Convert such Eurodollar Loans into Base Rate Loans and (B) the obligation of
the Lenders to make, or to Convert Term Loans into, Eurodollar Rate Loans shall
be suspended until the Administrative Agent shall notify the Borrower and the
Lenders that the circumstances causing such suspension no longer exist. Each
Lender shall certify its cost of funds for each Interest Period to the
Administrative Agent and the Borrower as soon as practicable (but in any event
not later than ten Business Days after the first day of such period).
(b)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but either
(w) the supervisor for the administrator of the LIBO Rate has made a public
statement that the administrator of the LIBO Rate is insolvent (and there is no
successor administrator that will continue publication of the LIBO Rate), (x)
the administrator of the LIBO Rate has made a public statement identifying a
specific date after which the LIBO Rate will permanently or indefinitely cease
to be published by it (and there is no successor administrator that will
continue publication of LIBO Rate), (y) the supervisor for the administrator of
the LIBO Rate has made a public statement identifying a specific date after
which the LIBO Rate will permanently or indefinitely cease to be published or
(z) the supervisor for the administrator of the LIBO Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Rate may no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Borrower shall endeavor to establish an alternate rate of interest to the
LIBO Rate that gives due consideration to the then prevailing market convention
for determining a rate of interest for syndicated loans denominated in the
applicable currency in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable (but for the
avoidance of doubt, such related changes shall not include a reduction of the
Applicable Rate); provided that, if such alternate rate of interest as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement. Notwithstanding anything to the contrary in Section
9.02, such amendment shall become effective without any further action or
consent of any other party to this Agreement so long as the Administrative Agent
shall not have received, within five Business Days of the date that a copy of
such amendment is provided to the Lenders, a written notice from the Required
Lenders stating that such Required Lenders object to such amendment. Until an
alternate rate of interest shall be determined in accordance with this clause
(b) (but, in the case of the circumstances described in clause (ii)(w), clause
(ii)(x) or clause (ii)(y) of the first sentence of this Section 2.07(b), only to
the extent the LIBO Rate for such Interest Period is not available or published
at such time on a current basis), any request for the conversion of any Term
Loan to, or continuation of the Term Loan as, a Eurodollar Rate Loan shall be
ineffective and (y) if any Notice of Term Loan Borrowing requests a Eurodollar
Rate Loan, such Borrowing shall be made as a Base Rate Loan; provided that (A)
the Borrower will, on the last day of the then existing Interest Period
therefor, either (x) prepay such Term Loans or (y) Convert such Term Loans into
Base Rate Loans.
(c)    If the Borrower shall fail to select the duration of any Interest Period
for any Eurodollar Rate Loans in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.01, the Administrative Agent will
forthwith so notify the Borrower and the Lenders and such Term Loans will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Loans.




14

--------------------------------------------------------------------------------



(d)    [Reserved].
(e)    Upon the occurrence and during the continuance of any Event of Default
under Section 6.01(a), (i) each Eurodollar Rate Loan will automatically, on the
last day of the then existing Interest Period therefor, be Converted into Base
Rate Loans and (ii) the obligation of the Lenders to make, or to Convert Term
Loans into, Eurodollar Rate Loans shall be suspended.

SECTION 2.08. Optional Conversion of Term Loans. The Borrower may on any
Business Day, upon notice given to the Administrative Agent not later than
11:00 A.M. (New York City time) on the third Business Day prior to the date of
the proposed Conversion and subject to the provisions of Sections 2.07 and 2.11,
Convert all Term Loans made to it of one Type and, if applicable, having the
same Interest Period into Term Loans of the other Type; provided, however, that
any Conversion of Eurodollar Rate Loans into Base Rate Loans shall be made only
on the last day of an Interest Period for such Eurodollar Rate Loans, any
Conversion of Base Rate Loans into Eurodollar Rate Loans shall be in an amount
not less than $50,000,000 and integral multiples of $10,000,000 in excess
thereof and no Conversion of the Term Loans shall result in more than ten
separate Interest Periods for Eurodollar Rate Loans. Each such notice of a
Conversion shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Term Loans to be Converted, and (iii) if such
Conversion is into Eurodollar Rate Loans, the duration of the initial Interest
Period for such Term Loans. Each notice of Conversion shall be irrevocable and
binding on the Borrower.

SECTION 2.09. Prepayments of the Term Loans. (a)  Optional. The Borrower may,
upon notice at least two Business Days’ prior to the date of such prepayment, in
the case of Eurodollar Rate Loans, and not later than 11:00 A.M. (New York City
time) on the date of such prepayment, in the case of Base Rate Loans, to the
Administrative Agent stating the proposed date and aggregate principal amount of
the prepayment, and if such notice is given the Borrower shall, prepay the
outstanding principal amount of the Term Loans in whole or in part, in a
principal amount not less than $50,000,000 and integral multiples of $10,000,000
in excess thereof, together with accrued interest to the date of such prepayment
on the principal amount prepaid; provided, however, that in the event of any
such prepayment of a Eurodollar Rate Loan, the Borrower shall be obligated to
reimburse the Lenders in respect thereof pursuant to Section 9.04(c).
(b)    [Reserved].

SECTION 2.10. Increased Costs. (a) If, due to any Change in Law, there shall be
any increase in the cost to any Lender of agreeing to make or making, funding or
maintaining Eurodollar Rate Loans (excluding for purposes of this Section 2.10
any such increased costs resulting from (1) Taxes or Other Taxes (as to which
Section 2.13 shall govern) and (2) changes in the basis of taxation of overall
net income or overall gross income by the United States of America or by the
foreign jurisdiction or state under the laws of which such Lender is organized
or has its Applicable Lending Office or any political subdivision thereof), then
the Borrower shall from time to time, upon demand by such Lender (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender additional amounts sufficient to compensate such
Lender for such increased cost. A certificate as to the amount of such increased
cost, submitted to the Borrower and the Administrative Agent by such Lender,
shall be conclusive and binding for all purposes, absent manifest error.
(b)    If any Lender determines that Change in Law affects or would affect the
amount of capital or liquidity required or expected to be maintained by such
Lender or any Person controlling such Lender and that the amount of such capital
or liquidity is increased by or based upon the existence of such Lender’s
commitment to lend hereunder and other commitments of this type, then, upon
demand by such Lender (with a copy of such demand to the Administrative Agent),
the Borrower shall pay to the Administrative Agent for the account of such
Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender or such Person in the light of such
circumstances, to the extent that such Lender reasonably determines such
increase in capital or liquidity to be allocable to the existence of such
Lender’s commitment to lend hereunder. A certificate as to such amounts
submitted to the Borrower and the Administrative Agent by such Lender shall be
conclusive and binding for all purposes, absent manifest error.




15

--------------------------------------------------------------------------------




SECTION 2.11. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Administrative Agent that the introduction of or
any change in or in the interpretation of any law or regulation makes it
unlawful, or any central bank or other Governmental Authority asserts that it is
unlawful, for any Lender or its Applicable Lending Office to perform its
obligations hereunder to make Eurodollar Rate Loans or to fund or maintain
Eurodollar Rate Loans hereunder, (a) each such Eurodollar Rate Loans will
automatically, upon such demand, be Converted into a Base Rate Loans and (b) the
obligation of the Lenders to make Eurodollar Rate Loans or to Convert Term Loans
into Eurodollar Rate Loans shall be suspended until the Administrative Agent
shall notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.

SECTION 2.12. Payments and Computations. (a) the Borrower shall make each
payment hereunder in Dollars, without counterclaim or set-off, not later than
11:00 A.M. (New York City time) on the day when due to the Administrative Agent
at the Agent’s Account in same day funds. Upon its acceptance of an Assignment
and Acceptance and recording of the information contained therein in the
Register pursuant to Section 9.07(c), from and after the effective date
specified in such Assignment and Acceptance, the Administrative Agent shall make
all payments hereunder and under the other Loan Documents in respect of the
interest assigned thereby to the Lender assignee thereunder, and the parties to
such Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.
(b)    The Borrower hereby authorizes each Lender, if and to the extent payment
owed to such Lender is not made when due hereunder or under the other Loan
Documents, to charge from time to time against any or all of the Borrower’s
accounts with such Lender any amount so due.
(c)    All computations of interest based on the Base Rate shall be made by the
Administrative Agent on the basis of a year of 365 or 366 days, as the case may
be, all computations of interest based on the Eurodollar Rate shall be made by
the Administrative Agent on the basis of a year of 360 days, in each case for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or fees are payable. Each
determination by the Administrative Agent of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.
(d)    Whenever any payment hereunder or under the other Loan Documents shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest; provided, however,
that, if such extension would cause payment of interest on or principal of
Eurodollar Rate Loans to be made in the next following calendar month, such
payment shall be made on the next preceding Business Day.
(e)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Lenders hereunder
or under the other Loan Documents that the Borrower will not make such payment
in full, the Administrative Agent may assume that the Borrower has made such
payment in full to the Administrative Agent on such date and the Administrative
Agent may, in reliance upon such assumption, cause to be distributed to each
Lender on such due date an amount equal to the amount then due such Lender. If
and to the extent the Borrower shall not have so made such payment in full to
the Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the Federal Funds Rate.
(f)    To the extent that the Administrative Agent receives funds for
application to the amounts owing by the Borrower under or in respect of this
Agreement or any of the other Loan Documents in currencies other than Dollars,
the Administrative Agent shall be entitled to convert or exchange such funds
into Dollars, to the extent necessary to enable the Administrative Agent to
distribute such funds in accordance with the terms of this Section 2.12;
provided that the Borrower and each of the Lenders hereby agree that the
Administrative Agent shall not be liable or responsible for any loss, cost or
expense suffered by the Borrower, such Lender as a result of any conversion or
exchange of currencies affected pursuant to this Section 2.12(f) or as a result
of the failure of the Administrative Agent to effect any such conversion or
exchange unless such loss, cost or expense or such failure is the result of
fraudulent acts or omissions, gross negligence or willful misconduct of the
Administrative Agent; and provided, further, that the




16

--------------------------------------------------------------------------------



Borrower agrees to indemnify the Administrative Agent and each Lender, and hold
the Administrative Agent and each Lender harmless, for any and all losses, costs
and expenses incurred by the Administrative Agent or any Lender for any
conversion or exchange of currencies (or the failure to convert or exchange any
currencies) in accordance with this Section 2.12(f) except to the extent such
losses, costs or expenses arose as a result of fraudulent acts or omissions,
gross negligence or willful misconduct of the Administrative Agent.

SECTION 2.13. Taxes. (a) Any and all payments by or on behalf of the Borrower to
or for the account of any Lender or the Administrative Agent hereunder or under
any of the other Loan Documents shall be made, in accordance with Section 2.12
or the applicable provisions of such other documents, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, assessments, fees, charges or withholdings, and all liabilities with
respect thereto, excluding, in the case of each Lender and the Administrative
Agent, taxes imposed on its overall net income, and franchise taxes imposed on
it in lieu of net income taxes, by the jurisdiction under the laws of which such
Lender or the Administrative Agent (as the case may be) is organized or any
political subdivision thereof and, in the case of each Lender, taxes imposed on
its overall net income, and franchise taxes imposed on it in lieu of net income
taxes, by the jurisdiction of such Lender’s Applicable Lending Office or any
political subdivision thereof (all such non‑excluded taxes, levies, imposts,
deductions, assessments, fees, charges, withholdings and liabilities in respect
of payments hereunder or under any of the other Loan Documents being hereinafter
referred to as “Taxes”). If the Borrower shall be required by law to deduct any
Taxes from or in respect of any sum payable hereunder or under any of the other
Loan Documents or any other documents to be delivered hereunder or thereunder to
any Lender or the Administrative Agent, (i) the sum payable shall be increased
as may be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.13) such
Lender or the Administrative Agent (as the case may be) receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable law.
(b)    In addition, the Borrower shall be liable for the payment of and shall
pay any present or future stamp or documentary taxes or any other excise or
property taxes, charges or similar levies that arise from any payment made
hereunder or under any of the other Loan Documents or any other documents to be
delivered hereunder or thereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or any of the other Loan Documents or any other documents to be delivered
hereunder or thereunder (hereinafter referred to as “Other Taxes”).
(c)    The Borrower shall indemnify each Lender and the Administrative Agent for
and hold it harmless against the full amount of Taxes or Other Taxes (including,
without limitation, taxes of any kind imposed or asserted by any jurisdiction on
amounts payable under this Section 2.13) imposed on or paid by such Lender or
the Administrative Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto
whether or not such Taxes or Other Taxes were correctly or legally asserted.
This indemnification shall be made within 30 days from the date such Lender or
the Administrative Agent (as the case may be) makes written demand therefor. A
certificate as to the amount of such payment or liability delivered to the
Borrower by such Lender or the Administrative Agent shall be conclusive absent
manifest error.
(d)    Within 30 days after the date of any payment of Taxes, the Borrower shall
furnish to the Administrative Agent, at its address referred to in Section 9.02,
the original or a certified copy of a receipt evidencing such payment to the
extent such a receipt is issued therefor, or other written proof of payment
thereof that is reasonably satisfactory to the Administrative Agent. In the case
of any payment hereunder or under the Notes or any other documents to be
delivered hereunder by or on behalf of the Borrower through an account or branch
outside the United States or by or on behalf of the Borrower by a payor that is
not a United States person, if the Borrower determines that no Taxes are payable
in respect thereof, the Borrower shall furnish, or shall cause such payor to
furnish, to the Administrative Agent, at such address, an opinion of counsel
acceptable to the Administrative Agent stating that such payment is exempt from
Taxes. For purposes of this subsection (d) and subsection (e) below, the terms
“United States” and “United States person” shall have the meanings specified in
Section 7701 of the Internal Revenue Code.
(e)    Each Lender organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
in the case of each Initial Lender and on the date of the




17

--------------------------------------------------------------------------------



Assignment and Acceptance pursuant to which it becomes a Lender in the case of
each other Lender, and from time to time thereafter as reasonably requested in
writing by the Borrower (but only so long as such Lender remains lawfully able
to do so), shall provide each of the Administrative Agent and the Borrower with
two original Internal Revenue Service forms W-8BEN or W-8BEN-E, as applicable,
or W-8ECI, as appropriate, or any successor or other form prescribed by the
Internal Revenue Service, certifying that such Lender is exempt from or entitled
to a reduced rate of United States withholding tax on payments pursuant to this
Agreement or the Notes. If the form provided by a Lender at the time such Lender
first becomes a party to this Agreement indicates a United States interest
withholding tax rate in excess of zero, withholding tax at such rate shall be
considered excluded from Taxes unless and until such Lender provides the
appropriate forms certifying that a lesser rate applies, whereupon withholding
tax at such lesser rate only shall be considered excluded from Taxes; provided,
however, that, if at the date of the Assignment and Acceptance pursuant to which
a Lender assignee becomes a party to this Agreement, the Lender assignor was
entitled to payments under subsection (a) in respect of United States
withholding tax with respect to interest paid at such date, then, to such
extent, the term Taxes shall include (in addition to withholding taxes that may
be imposed in the future or other amounts otherwise includable in Taxes) United
States withholding tax, if any, applicable with respect to the Lender assignee
on such date. Without limiting any of the above, if any Lender would be entitled
to claim, with respect to a payment from the Borrower that is a United States
person, as defined by Section 7701(a)(30) of the Internal Revenue Code, or that
is otherwise a United States-source payment, the benefits of the exemption from
United States withholding tax for portfolio interest under section 881(c) of the
Internal Revenue Code, such Lender shall also deliver a certificate to the
effect that such Lender is not (A) a “bank” within the meaning of section 881
(c)(3)(A) of the Internal Revenue Code, (B) a “10 percent shareholder” of PPG
within the meaning of section 881 (c)(3)(B) of the Internal Revenue Code, or (C)
a “controlled foreign corporation” described in section 881 (c)(3)(C) of the
Internal Revenue Code. If any form or document referred to in this
subsection (e) requires the disclosure of information, other than information
necessary to compute the tax payable and information required on the Effective
Date by Internal Revenue Service form W-8BEN or W-8BEN-E, as applicable, or
W-8ECI, that the Lender reasonably considers to be confidential, the Lender
shall give notice thereof to the Borrower and shall not be obligated to include
in such form or document such confidential information.
(f)    For any period with respect to which a Lender has failed to provide the
Borrower with the appropriate form, certificate or other document described in
Section 2.13(e) (other than if such failure is due to a Change in Law occurring
subsequent to the date on which a form, certificate or other document originally
was required to be provided, or if such form otherwise is not required under
subsection (e) above), such Lender shall not be entitled to indemnification
under Section 2.13(a) or (c) with respect to Taxes imposed by the United States
of America solely by reason of such failure; provided, however, that should a
Lender become subject to Taxes because of its failure to deliver a form,
certificate or other document required hereunder, the Borrower shall take such
steps as the Lender shall reasonably request to assist the Lender to recover
such Taxes.
(g)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Administrative Agent as may
be necessary for the Administrative Agent to comply with its obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. “FATCA” means Sections 1471 through 1474 of the Internal Revenue
Code, as amended, (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreement entered
into pursuant to Section 1471(b)(1) of the Internal Revenue Code.
(h)    Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Taxes attributable to such Lender (but
only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Borrower to do so), (ii) any taxes attributable to such Lender’s failure to
comply with the provisions of Section 9.07(e) relating to the maintenance of a
Participant Register and (iii) any taxes attributable to such Lender, in each
case, that are payable or paid by the




18

--------------------------------------------------------------------------------



Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (h).

SECTION 2.14. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set‑off,
or otherwise) on account of the Term Loans owing to it (other than pursuant to
Section 2.10, 2.13 or 9.04(c)) in excess of its ratable share of payments on
account of the Term Loans obtained by all the Lenders, such Lender shall
forthwith purchase from the other Lenders such participations in the Term Loans
owing to them as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each Lender shall be rescinded and such Lender shall
repay to the purchasing Lender the purchase price to the extent of such recovery
together with an amount equal to such Lender’s ratable share (according to the
proportion of (i) the amount of such Lender’s required repayment to (ii) the
total amount so recovered from the purchasing Lender) of any interest or other
amount paid or payable by the purchasing Lender in respect of the total amount
so recovered. The Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 2.14 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set‑off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrower in the amount of such participation.

SECTION 2.15. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from the Term Loans owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder in respect of Term Loans. The
Borrower agrees that upon notice by any Lender to the Borrower (with a copy of
such notice to the Administrative Agent) to the effect that a Note is required
or appropriate in order for such Lender to evidence (whether for purposes of
pledge, enforcement or otherwise) the Term Loans owing to, or to be made by,
such Lender, the Borrower shall promptly execute and deliver to such Lender a
Note payable to the order of such Lender in a principal amount up to the
Commitment of such Lender.
(b)    The Register maintained by the Administrative Agent pursuant to Section
9.07(d) shall include a control account, and a subsidiary account for each
Lender, in which accounts (taken together) shall be recorded (i) the date and
amount of each borrowing, continuation or Conversion of Term Loans made
hereunder, the Type of Term Loans resulting from such borrowing, continuation or
Conversion and, if appropriate, the Interest Period applicable thereto, (ii) the
terms of each Assignment and Acceptance delivered to and accepted by it, (iii)
the amount of any principal or interest due and payable or to become due and
payable from the Borrower to each Lender hereunder and (iv) the amount of any
sum received by the Administrative Agent from the Borrower hereunder and each
Lender’s share thereof.
(c)    Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Administrative Agent or such Lender
to make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
the Borrower under this Agreement.

SECTION 2.16. Use of Proceeds. The proceeds of the Term Loans shall be available
(and the Borrower agrees that it shall use such proceeds) for general corporate
purposes of PPG and its Subsidiaries. The Borrower agrees that it shall apply
the proceeds of the Term Loans in compliance with all applicable laws.




19

--------------------------------------------------------------------------------




ARTICLE III
CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01. Conditions Precedent. The obligations of the Lenders to make the
Term Loans hereunder shall not become effective until the date (the “Effective
Date”) on which the execution requirements specified in Section 9.06 and the
following conditions precedent have been satisfied:
(a)    There shall have occurred no material adverse change in the business,
assets, operations or condition, financial or otherwise, of PPG and its
Subsidiaries taken as a whole since December 31, 2019.
(b)    Except for the Disclosed Matters, there shall exist no action, suit,
investigation, litigation or proceeding affecting PPG or any of its Subsidiaries
pending or threatened before any court, governmental agency or arbitrator that
(i) could reasonably be expected to have a Material Adverse Effect or
(ii) purports to affect the legality, validity or enforceability of this
Agreement or any of the other Loan Documents or the consummation of the
transactions contemplated hereby or thereby.
(c)    The Lenders shall have been given such access to the management, records,
books of account, contracts and properties of PPG and its Subsidiaries as they
shall have reasonably requested.
(d)    All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Lenders that restrains, prevents or
imposes materially adverse conditions upon the transactions contemplated hereby.
(e)    PPG shall have notified the Administrative Agent in writing as to the
proposed Effective Date and the Borrower shall have delivered a Notice of Term
Loan Borrowing.
(f)    PPG shall have paid all accrued fees and expenses of the Administrative
Agent, the Lenders and the Arrangers (including the accrued fees and expenses of
counsel to the Administrative Agent) payable on or prior to the Effective Date
to the extent and as previously agreed in writing.
(g)    On the Effective Date, the following statements shall be true and the
Administrative Agent shall have received for the account of each Lender a
certificate signed by a duly authorized officer of PPG, dated the Effective
Date, stating that:
(i)    The representations and warranties contained in Section 4.01 are correct
on and as of the Effective Date, and
(ii)    No event has occurred and is continuing that constitutes a Default.
(h)    The Administrative Agent shall have received on or before the Effective
Date the following, each dated such day, in form and substance reasonably
satisfactory to the Administrative Agent and (except for the Notes) in
sufficient copies for each Lender:
(i)    The Notes to the order of the Lenders to the extent requested by any
Lender pursuant to Section 2.15.
(ii)    Certified copies of the resolutions of the Executive Committee of PPG
approving this Agreement and the other Loan Documents, and of all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Agreement and the other Loan Documents.




20

--------------------------------------------------------------------------------



(iii)    A certificate of the Secretary or an Assistant Secretary of PPG
certifying the names and true signatures of the officers of PPG authorized to
sign this Agreement and the other Loan Documents and the other documents to be
delivered hereunder or thereunder.
(iv)    Favorable opinions of Anne Foulkes, Esquire and K&L Gates LLP, counsel
for PPG, substantially in the forms of Exhibit D-1 and Exhibit D-2 hereto,
respectively, and as to such other matters as any Lender through the
Administrative Agent may reasonably request.
(v)    A favorable opinion of Milbank LLP, counsel for the Administrative Agent,
in form and substance satisfactory to the Administrative Agent.
(vi)    Written evidence (which may include telecopy transmission of a signed
signature page of this Agreement) that each party hereto has signed a
counterpart of this Agreement.
(i)    (i) The Administrative Agent, the Arrangers and the Lenders shall have
received, at least three Business Days prior to the Effective Date, all
documentation and other information about the Borrower as shall have been
reasonably requested by the Administrative Agent, the Arrangers or the Lenders
that they shall have reasonably determined is required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the PATRIOT Act and (ii) to the extent
the Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, at least five days prior to the Effective Date, any Lender
that has requested, in a written notice to the Borrower at least 10 days prior
to the Effective Date, a Beneficial Ownership Certification in relation to the
Borrower shall have received such Beneficial Ownership Certification (provided
that, upon the execution and delivery by such Lender of its signature page to
this Agreement, the condition set forth in this clause (ii) shall be deemed to
be satisfied).

SECTION 3.02. [Reserved]

SECTION 3.03. [Reserved]

SECTION 3.04. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the
Administrative Agent responsible for the transactions contemplated by this
Agreement shall have received notice from such Lender prior to the date that
PPG, by notice to the Lenders, designates as the proposed Effective Date,
specifying such Lender’s objection thereto. The Administrative Agent shall
promptly notify the Lenders and PPG in writing of the occurrence of the
Effective Date.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of PPG PPG represents and warrants
as follows:
(a)    It is a corporation validly existing and in good standing under the laws
of the Commonwealth of Pennsylvania, with all requisite corporate authority to
own its properties and to carry on the business in which it is engaged; and it
is duly qualified to transact the business in which it is engaged and is in good
standing (to the extent such concept is recognized) in those jurisdictions in
which the real or personal property owned or leased or the business conducted by
it are material to its operations, except where failure to so qualify would not
have a Material Adverse Effect.
(b)    It has the corporate power and authority to execute, deliver and perform
this Agreement, to make the Borrowings provided for herein, to execute and
deliver each of the other Loan Documents to which it is a




21

--------------------------------------------------------------------------------



party and to perform its obligations under each of the other Loan Documents to
which it is a party; and all such action has been duly authorized by all
necessary corporate proceedings on its part.
(c) The audited consolidated balance sheets and related consolidated statements
of income, shareholders’ equity, comprehensive income and cash flows contained
in PPG’s Annual Report on Form 10-K for the fiscal year ended December 31, 2019
have been prepared in accordance with GAAP and present fairly, in all material
respects, the financial position of PPG and its Consolidated Subsidiaries as of
December 31, 2019 and 2018 and the results of operations and cash flows of PPG
and its Consolidated Subsidiaries for each of the three fiscal years ending on
December 31, 2019, 2018 and 2017.
(d)    Neither the execution and delivery of this Agreement or any of the other
Loan Documents to which it is a party, nor the consummation of the transactions
herein contemplated, nor compliance with the terms and provisions hereof or
thereof, will violate or result in a breach (i) of any of the terms, conditions
or provisions of the Restated Articles of Incorporation or bylaws of PPG; or
(ii) of any order, writ, injunction or decree of any court or any law or
regulation of the Federal government, the State of New York or any state in
which the real or personal property owned or leased or the business conducted by
PPG or any of its Subsidiaries is material to their respective operations, or
any instrumentality of such government; or (iii) of any agreement or instrument
to which PPG or any of its Subsidiaries is a party or by which it is bound, the
violation or breach of which would have a Material Adverse Effect or would
constitute a default thereunder which default would have a Material Adverse
Effect; or (iv) of any agreement or instrument to which PPG or any of its
Subsidiaries is a party or by which it is bound which would result in the
creation or imposition of any lien, charge or encumbrance of any nature
whatsoever upon any of the property of PPG or any of its Subsidiaries, which
lien, charge or encumbrance would have a Material Adverse Effect.
(e)    This Agreement and each of the other Loan Documents to which it is a
party have been duly and validly executed and delivered by PPG and constitute
legal, valid and binding obligations of PPG enforceable in accordance with their
respective terms, except as limited by bankruptcy, insolvency or other similar
laws of general application relating to or affecting the enforcement of
creditors’ rights.
(f)    Each of PPG and its Subsidiaries has fulfilled its obligations under
ERISA and the Internal Revenue Code with respect to each Plan and is in
compliance with the presently applicable provisions of ERISA and the Internal
Revenue Code with respect to each Plan, except for such failures or
non-compliance as would not have a Material Adverse Effect. No Reportable Event
has occurred and is continuing with respect to any Plan, except for such
Reportable Events as would not have a Material Adverse Effect. Neither PPG nor
any of its Subsidiaries has incurred any liability to PBGC or under ERISA and
the Internal Revenue Code with respect to any Plan, except for premiums not yet
due and payable or liabilities as would not have a Material Adverse Effect.
(g)    No authorization, consent, approval, license or other action by, and no
registration or filing with, any government agency or instrumentality is
necessary in connection with the execution and delivery of this Agreement or the
Notes, the consummation of the transactions herein contemplated or the
performance of or compliance with the terms and conditions hereof and thereof,
except for such authorizations, consents, approvals, licenses or other actions
by, and such registrations or filings with, such government agencies or
instrumentalities as have been or will be timely made or obtained.
(h)    There is no threatened or, to the knowledge of PPG, pending proceeding by
or before any court, government agency or instrumentality or arbitrator against
or affecting PPG or any of its Subsidiaries which (i) except for the Disclosed
Matters, if adversely decided would have a Material Adverse Effect or
(ii) purports to affect the legality, validity or enforceability of this
Agreement or any Note or the consummation of the transactions contemplated
hereby.
(i)    No part of the Term Loans or proceeds thereof will be utilized for the
purpose of enabling PPG to buy or carry any Margin Stock and neither PPG nor any
Subsidiary is in the business of extending credit to others for such purpose.




22

--------------------------------------------------------------------------------



(j)    (i) PPG and its Subsidiaries have good and marketable title to, or valid
leasehold interests in, all of their respective material properties and assets,
except for minor defects in title that do not materially interfere with the
ability to conduct their respective businesses as currently conducted or to
utilize such properties and assets for their intended purposes.
(ii)    PPG and its Subsidiaries have complied with all obligations under all
material leases to which each of them is a party and all such leases are in full
force and effect, except where failure to so comply would not have a Material
Adverse Effect. PPG and its Subsidiaries enjoy peaceful and undisturbed
possession under all such material leases, except where the lack of such
peaceful and undisturbed possession would not have a Material Adverse Effect.
(iii)    PPG and its Subsidiaries own or possess all the patents, trademarks,
service marks, trade names, copyrights, licenses, franchises, permits and rights
with respect to the foregoing necessary to own and operate their respective
properties and to carry on their respective business as presently conducted and
as presently planned to be conducted without conflict with the rights of others
in any manner that would have a Material Adverse Effect.
(k)    No statement made by PPG in any certificate, report or document furnished
by or on behalf of PPG under or in connection with this Agreement or any of the
other Loan Documents is false or misleading in any material respect and no such
certificate, report or document omits to state a material fact necessary to make
the statements contained therein not misleading.
(l)    Since December 31, 2019 there has been no material adverse change in the
business, assets, operations or condition, financial or otherwise, of PPG and
its Subsidiaries taken as a whole.
(m)    PPG has filed all United States Federal income tax returns and all other
material tax returns which are required to be filed by it and has paid all taxes
due pursuant to such returns or pursuant to any assessment received by PPG
except for any taxes or assessments that PPG is contesting in good faith. The
charges, accruals and reserves on the books of PPG in respect of taxes or other
governmental charges are, in the opinion of PPG, adequate.
(n)    PPG and its Subsidiaries are in compliance in all material respects with
all laws and regulations relating to the protection of the environment except
where the failure to do so, either singly or in the aggregate, would not have a
Material Adverse Effect.
(o)    The Borrower is not an “investment company”, or a company “controlled” by
an “investment company”, within the meaning of the Investment Company Act of
1940, as amended.
(p)    Other than Liens permitted pursuant to Section 5.02(c) and Liens which
would not result in a Material Adverse Effect, no Lien exists over all or any of
the present or future revenues or assets of PPG or any of its Subsidiaries.
(q)    [Reserved].
(r)    No financial statement contained in any filing by PPG with the United
States Securities and Exchange Commission when filed is false or misleading in
any material respect or omits to state a material fact necessary to make the
statements contained therein not misleading.
(s)    The Borrower has implemented and maintains in effect policies and
procedures designed to promote and achieve compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions. The Borrower, its Subsidiaries
and their respective directors and executive officers and, to the knowledge of
the Borrower, any other officers, employees and agents are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects and are
not engaged in any activity that would constitute or give rise to a violation of
applicable Sanctions. None of the Borrower, any Subsidiary or any of their
respective directors or executive officers or, to the knowledge of the Borrower,
any other officers,




23

--------------------------------------------------------------------------------



employees or any agents acting on behalf of the Borrower or any of its
Subsidiaries in any capacity in connection with the credit facility established
hereby, is a Sanctioned Person.  
(t) As of the Effective Date, to the best knowledge of the Borrower, to the
extent that a Beneficial Ownership Certification was provided on or prior to the
Effective Date to any Lender in connection with this Agreement, the information
included in such Beneficial Ownership Certification is true and correct in all
respects.
(u) The Borrower is not a Covered Entity or an EEA Financial Institution.
As used in this Section 4.01, “material” shall mean material in the context of
the financial condition of PPG and its Consolidated Subsidiaries taken as a
whole.

ARTICLE V
COVENANTS OF THE BORROWER

SECTION 5.01. Affirmative Covenants. So long as any Commitments or Term Loans
are outstanding and until payment in full of all amounts payable by PPG
hereunder, the Borrower will:
(a)    Reports, Financial Statements and Other Information. (i) File or cause to
be filed with the United States Securities and Exchange Commission in compliance
with the requirements thereof each Current Report on Form 8-K, Quarterly Report
on Form 10-Q and Annual Report on Form 10-K required to be filed by PPG and
deliver to the Administrative Agent, within 120 days of the end of each fiscal
year of PPG, a certificate of the chief financial officer of PPG as to
compliance with the terms of this Agreement and setting forth in reasonable
detail the calculations necessary to demonstrate compliance with the ratio of
Total Indebtedness of PPG and its Consolidated Subsidiaries to Total
Capitalization as provided in Section 5.02(b) hereof, provided that, to the
extent that any Lender is required pursuant to applicable law to obtain directly
from the Borrower any financial statements included in any such report filed
with the United States Securities and Exchange Commission, the Borrower shall
promptly provide such financial statements upon reasonable request of such
Lender through the Administrative Agent; (ii) concurrently with the delivery of
financial statements under clause (i) above, a certificate of a financial
officer of PPG (A) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto and (B) setting forth reasonably
detailed calculations demonstrating compliance with Section 5.02(b);
(iii) promptly furnish to the Administrative Agent for distribution to the
Lenders, subject to reasonable confidentiality requirements if appropriate, such
information respecting the financial condition and affairs of PPG as the
Administrative Agent or any Lender through the Administrative Agent may
reasonably require; and (iv) promptly after the commencement thereof, furnish to
the Administrative Agent for distribution to the Lenders, subject to reasonable
confidentiality requirements if appropriate, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting PPG or
any of its Subsidiaries of the type described in Section 4.01(h), provided that
the Borrower shall have no obligation to furnish the notice referred to in this
clause (iv) with respect to such actions or proceedings referred to in
Section 4.01(h)(i) which are not reasonably likely to be adversely decided.
(b)    Notice of Default. Within five days after any officer of PPG obtains
knowledge of any Default or Event of Default, PPG will provide to each Lender a
certificate of PPG setting forth the details thereof and the action which PPG is
taking or proposes to take with respect thereto.
(c)    Maintenance of Properties. Maintain and keep, and shall cause its
Subsidiaries to maintain and keep, their respective properties in such repair,
working order and condition, and make or cause to be made all such needful and
proper repairs, renewals and replacements thereto, as in the judgment of PPG are
necessary and in the interests of PPG or such Subsidiary; provided, however,
subject to Section 5.02(d), that nothing in this Section 5.01(c) shall prevent
PPG (or any Subsidiary thereof) from selling, abandoning or otherwise disposing
of any of its respective businesses from time to time if, in the judgment of PPG
or such Subsidiary, such sale, abandonment, disposition or discontinuance is
advisable.




24

--------------------------------------------------------------------------------



(d)    Existence; Business and Properties. Do or cause to be done, except in the
case of any of its Subsidiaries where the failure to do so would not have a
Material Adverse Effect, all things necessary to preserve, renew and keep in
full force and effect its legal existence in its jurisdiction of incorporation,
and do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of its business as its board of directors shall
determine in its judgment.
(e)    Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects, with all applicable laws, rules, regulations
and orders, such compliance to include, without limitation, compliance with
applicable tax laws, ERISA and environmental laws.
(f)    Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which PPG or such Subsidiary operates; provided, however,
that PPG and its Subsidiaries may self-insure to the extent consistent with
prudent business practice as reasonably determined by PPG and such Subsidiary.
(g)    Anti-Corruption Laws and Sanctions. The Borrower will maintain in effect
and enforce policies and procedures designed to promote and achieve compliance
by the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions.
(h)    Beneficial Ownership Certification. To the extent that the Borrower has
provided a Beneficial Ownership Certification to any Lender pursuant to this
Agreement, if at any time the information included in such Beneficial Ownership
Certification is not true and correct in all respects (due to a change in the
beneficial ownership of the Borrower or otherwise) the Borrower shall promptly
notify the Administrative Agent and shall promptly provide an updated Beneficial
Ownership Certification to the Administrative Agent.

SECTION 5.02. Negative Covenants. So long as any Commitments or Term Loans are
outstanding and until payment in full of all amounts payable by PPG hereunder,
PPG will not, and will not permit any of its Restricted Subsidiaries (or (i) in
the case of clause (b) below, its Consolidated Subsidiaries and (ii) in the case
of clauses (f) and (g) below, its Subsidiaries) to:
(a)    Sale of Assets, Consolidation, Merger, etc. (i) Sell, transfer or lease
all or substantially all of the assets, business or property of (A) PPG or (B)
PPG and its Restricted Subsidiaries on a consolidated basis; or (ii) enter into
any merger or consolidation, unless PPG or such Restricted Subsidiary shall be
the surviving corporation.
(b)    Financial Undertaking. Permit the ratio of Total Indebtedness to Total
Capitalization to exceed 60% at any time; provided that for any fiscal quarter
in which PPG or any of its subsidiaries has made an acquisition for
consideration in excess of $1,000,000,000 and for the five fiscal quarters
thereafter, permit the ratio of Total Indebtedness to Total Capitalization to
exceed 65% at any time.
(c)    Secured Debt. Issue, assume, guarantee, create or incur any Secured Debt
without effectively providing that the Term Loans (together with, if PPG shall
so determine, any other Indebtedness of PPG or such Restricted Subsidiary then
existing or thereafter created ranking equally with the Term Loans, including
Guarantees of Indebtedness of others) shall be secured equally and ratably with
(or prior to) such Secured Debt so long as such Secured Debt shall be so
secured, except that this Section 5.02(c) shall not apply to Secured Debt
secured by:
(i)    mortgages on property of any corporation existing at the time such
corporation becomes a Subsidiary;
(ii)    mortgages on property existing at the time of acquisition thereof or to
secure the payment of all or any part of the purchase price thereof or to secure
any Indebtedness incurred prior to, at the time of or within 90 days after the
acquisition of such property for the purpose of financing all or any part of the
purchase price thereof;




25

--------------------------------------------------------------------------------



(iii)    mortgages on particular property to secure Indebtedness incurred in
financing all or any part of the cost of exploration or development of such
property, or to secure all or any part of the cost of improvements to such
property which is, in the opinion of the board of directors of PPG,
substantially unimproved, or to secure any Indebtedness incurred to provide
funds for such purpose;
(iv)    mortgages on property in favor of the United States of America or any
State thereof, or any other country, or any political subdivision of any of the
foregoing, to secure payments pursuant to any contract or statute or to secure
any Indebtedness incurred for the purpose of financing all or any part of the
purchase price or the cost of construction of the property subject to such
mortgages;
(v)    mortgages which secure Indebtedness owing to PPG or a Wholly-owned
Restricted Subsidiary by a Subsidiary of PPG; and
(vi)    any extension, renewal or replacement (or successive extensions,
renewals or replacements), in whole or in part, of any mortgage referred to in
the foregoing clauses (i) to (v), inclusive, or of any Indebtedness secured
thereby; provided that such extension, renewal or replacement mortgage shall be
limited to all or any part of the same property that secured the mortgage
extended, renewed or replaced (plus improvements on such property).
As used in clauses (i) through (vi) above, the terms “mortgage” or “mortgages”
shall include pledges, liens, and security interests.
Notwithstanding the foregoing provisions of this Section 5.02(c), PPG and any
one or more Restricted Subsidiaries may, without equally and ratably securing
the Term Loans, issue, assume, guarantee, create or incur Secured Debt which
would otherwise be subject to the foregoing restrictions if, after giving effect
to the Secured Debt to be issued, assumed, guaranteed, created or incurred, the
sum of (a) the aggregate amount of all such Secured Debt of PPG and its
Restricted Subsidiaries (not including Secured Debt permitted under clauses (i)
through (vi) above) and (b) the aggregate value of the Sale and Leaseback
Transactions (as defined in Section 5.02(d)) in existence at such time (except
Sale and Leaseback Transactions the proceeds of which have been applied in
accordance with Section 5.02(d)(i)(B)) does not exceed 5% of the Shareholders’
Interest.
(d)    Limitation on Sales and Leasebacks and Transfers of Assets to
Unrestricted Subsidiaries.
(i)    Enter into any arrangement with any bank, insurance company or other
lender or investor, or to which any such lender or investor is a party,
providing for the leasing to PPG or such Restricted Subsidiary of any real
property (except a lease for a temporary period not to exceed three years by the
end of which it is intended that the use of such real property by the lessee
will be discontinued) which has been or is to be sold or transferred by PPG or
such Restricted Subsidiary to such lender or investor or to any person to whom
funds have been or are to be advanced by such lender or investor on the security
of such real property (herein referred to as a “Sale and Leaseback Transaction”)
unless either:
(A)    PPG or such Restricted Subsidiary could create Secured Debt secured by a
mortgage, in accordance with Section 5.02(c), on the real property to be leased,
in an amount equal to the value (as hereinafter defined) of such Sale and
Leaseback Transaction, without equally and ratably securing the Term Loans, or
(B)    PPG applies (and in any case PPG covenants that it will apply) within 120
days after the Sale and Leaseback Transaction, regardless of whether such Sale
and Leaseback Transaction may have been made by PPG or by a Restricted
Subsidiary, an amount equal to the greater of (i) the net proceeds of the sale
of the real property leased pursuant to such Sale and Leaseback Transaction and
(ii) the fair value of the real property so leased at the time of entering into
such Sale and Leaseback Transaction (as determined by the board of directors




26

--------------------------------------------------------------------------------



of PPG) to the retirement of Funded Debt of PPG; provided that the amount to be
applied to the retirement of Funded Debt of PPG shall be reduced by
(1)    the principal amount of the Term Loans outstanding on the date of the
Sale and Leaseback Transaction repaid by PPG within 120 days after such Sale and
Leaseback Transaction, and
(2)    the principal amount of Funded Debt, other than the Term Loans,
voluntarily retired by PPG within 120 days after such sale;
provided that no repayment or retirement referred to in this clause (B) may be
effected by payment at maturity or pursuant to any mandatory sinking fund
payment or any mandatory prepayment provision.
For purposes of this Section 5.02(d) and Section 5.02(c), the term “value” shall
mean, with respect to a Sale and Leaseback Transaction, as of any particular
time, the amount equal to the greater of (i) the net proceeds of the sale of the
real property leased pursuant to such Sale and Leaseback Transaction and (ii)
the fair value of the real property so leased at the time of entering into such
Sale and Leaseback Transaction (as determined by the board of directors of PPG),
divided first by the number of full years in the term of the lease and then
multiplied by the number of full years of such term remaining at the time of
determination, without regard to any renewal or extension options contained in
the lease.
(ii)    Transfer any assets which, in the reasonable opinion of the board of
directors of PPG, constitute a major manufacturing or research property, plant
or facility of PPG and its Restricted Subsidiaries, taken as a whole, to any
Unrestricted Subsidiary.
(e)    Margin Stock. Purchase or hold any Margin Stock if more than 25% of the
value of its assets (as defined in said Regulation U) is or would be represented
by Margin Stock.
(f)    Accounting Changes. Make or permit any change in accounting policies or
reporting practices, except as required or permitted by United States or
applicable foreign generally accepted accounting principles or by the United
States Securities and Exchange Commission or the Public Company Accounting
Oversight Board or any similar foreign governmental agency or instrumentality.
(g)    Change in Nature of Business. Change the primary nature of its business
from the business conducted by them as of the Effective Date and other
activities reasonably incidental thereto.
(h)     Anti-Corruption and Sanctions Laws. The Borrower will not request any
Term Loan, and the Borrower shall not use, and the Borrower shall procure that
its Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of the Term Loans , directly or indirectly,
(A) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country or (C) in any other manner that
would constitute or give rise to a violation of any Sanctions by any party
hereto.







27

--------------------------------------------------------------------------------



ARTICLE VI
EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
(a)    (i) PPG shall default in the payment of principal of the Term Loans when
due; or (ii) PPG shall default in the payment of any interest, fee or any other
amount payable under this Agreement or under any other Loan Document and, in the
case of this clause (ii), such default shall have continued for a period of five
(5) Business Days thereafter;
(b)    PPG shall default (whether as direct obligor or guarantor) (i) in any
payment of principal of or interest on any other obligation for borrowed money
in excess of $50,000,000 in unpaid principal amount beyond any period of grace
provided with respect thereto, or (ii) in the performance of any other
agreement, term or condition contained in any agreement under which any such
other obligation for borrowed money in excess of $50,000,000 is created and
shall not have cured such default within any period of grace provided by such
agreement, if the effect of such default is to cause, or permit the holder or
holders of such obligation (or a trustee or agent on behalf of such holder or
holders) to cause, such obligation to become due prior to its stated maturity;
(c)    Any representation or warranty made herein or pursuant hereto by PPG, or
any certificate furnished pursuant to the provisions hereof, shall prove to have
been false or misleading in any material respect as of the time made or
furnished;
(d)    PPG shall default in the performance of any covenant contained in Section
5.01(b) or Section 5.02 hereof;
(e)    PPG shall default in the performance of any other covenant, term,
condition or provision of this Agreement or any other Loan Document and such
default shall not be remedied for a period of thirty (30) days after written
notice thereof to PPG from the Administrative Agent at the request of any
Lender;
(f)    A final judgment or order for the payment of money in excess of
$50,000,000 shall be rendered by a court of record against PPG and such judgment
or order shall not be appealable and shall continue unsatisfied and unstayed for
a period of thirty (30) days;
(g)    Any of the following shall have occurred: (i) any person or group of
persons shall have acquired beneficial ownership of a majority in interest of
the outstanding Voting Stock of PPG (within the meaning of Section 13(d) or
14(d) of the Securities Exchange Act of 1934, as amended, and the applicable
rules and regulations thereunder) unless such acquisition of beneficial
ownership is approved by a majority of the Incumbent Board (as such term is
defined in clause (ii) of this paragraph (g)) or (ii) individuals who, as of the
date of this Agreement were directors of PPG, together with any replacement or
additional directors whose election was recommended by or who were elected by a
majority of directors then in office (such directors together herein called the
“Incumbent Board”), cease to constitute a majority of the board of directors of
PPG;
(h)    A proceeding shall have been instituted in a court having jurisdiction in
the premises seeking a decree or order for relief in respect of the Borrower in
an involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or for the appointment of a receiver,
liquidator, assignee, trustee, custodian or sequestrator (or other similar
official) for any substantial part of its property, or for the winding-up or
liquidation of its affairs, and such proceeding shall remain undismissed or
unstayed and in effect for a period of sixty (60) consecutive days or such court
shall enter a decree or order granting the relief sought in such proceeding;
(i)    PPG shall commence a voluntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or shall consent to
the entry of an order for relief in an involuntary case under any such law, or
shall consent to the appointment of or taking possession by a receiver,
liquidator, assignee, trustee,




28

--------------------------------------------------------------------------------



custodian or sequestrator (or other similar official) of PPG or for any
substantial part of its property, or shall make a general assignment for the
benefit of creditors, or shall admit in writing its inability generally to pay
its debts as they become due, or shall take any corporate action in furtherance
of any of the foregoing; or
(j)    PPG shall fail to meet its minimum funding requirements under ERISA with
respect to any Plan or if any Plan shall be terminated by act of the PBGC or a
trustee shall be appointed for any Plan, except when such failure is of an
amount which is not material to the financial condition of PPG or such
termination or appointment would not result in the imposition on PPG of material
liability, or when such failure is the result of contesting such minimum funding
requirements in good faith and PPG has established on its books any reserve
which is required by GAAP with respect thereto;
then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the obligation of each Lender to make Term Loans to be terminated,
whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Term Loans, all interest thereon and all other amounts payable under
this Agreement to be forthwith due and payable, whereupon the Term Loans, all
such interest and all such amounts shall become and be forthwith due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by the Borrower; provided, however, that in
the event of an actual or deemed entry of an order for relief with respect to
the Borrower under the Federal Bankruptcy Code, (A) the obligation of each
Lender to make Term Loans shall automatically be terminated and (B) the Term
Loans, all such interest and all such amounts shall automatically become and be
due and payable, without presentment, demand, protest or any notice of any kind,
all of which are hereby expressly waived by the Borrower.

ARTICLE VII
[RESERVED]

ARTICLE VIII
THE ADMINISTRATIVE AGENT

SECTION 8.01. Authorization and Action. Each of the Lenders hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under this Agreement and under the
other Loan Documents as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such powers and discretion as are reasonably
incidental thereto. As to any matters not expressly provided for by this
Agreement and in the other Loan Documents (including, without limitation,
enforcement or collection of the Notes), the Administrative Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lenders and all holders of Notes;
provided, however, that the Administrative Agent shall not be required to take
any action that exposes the Administrative Agent to personal liability or that
is contrary to this Agreement, the other Loan Documents or applicable law. The
Administrative Agent agrees to give to each Lender prompt notice of each notice
given to it by PPG pursuant to the terms of this Agreement or the other Loan
Documents.

SECTION 8.02. Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them under or in connection
with this Agreement or the other Loan Documents, except for its or their own
gross negligence or willful misconduct. Without limitation of the generality of
the foregoing, the Administrative Agent: (i) may treat the Lender that made any
Term Loan as the holder of the Indebtedness resulting therefrom until the
Administrative Agent receives and accepts an Assignment and Acceptance entered
into by such Lender, as assignor, and an Eligible Assignee, as assignee, as
provided in Section 9.07; (ii) may consult with legal counsel (including counsel
for the Borrower), independent public accountants and other experts selected by
it and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts; (iii) makes no warranty or representation to any Lender and shall not
be responsible to any Lender for any statements,




29

--------------------------------------------------------------------------------



warranties or representations (whether written or oral) made in or in connection
with this Agreement or any of the other Loan Documents; (iv) shall not have any
duty to ascertain or to inquire as to the performance, observance or
satisfaction of any of the terms, covenants or conditions of this Agreement or
any of the other Loan Documents on the part of the Borrower or the existence at
any time of any Default or to inspect the property (including the books and
records) of the Borrower; (v) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any of the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto; and (vi) shall incur no liability
under or in respect of this Agreement or any of the other Loan Documents by
acting upon any notice, consent, certificate or other instrument or writing
(which may be by telecopier or telegram) believed by it to be genuine and signed
or sent by the proper party or parties.

SECTION 8.03. PNC and Affiliates. With respect to its Commitment, the Term Loans
made by it and the Note issued to it, PNC shall have the same rights and powers
under this Agreement and the other Loan Documents as any other Lender and may
exercise the same as though it were not the Administrative Agent; and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated, include PNC
in its individual capacity. PNC and its Affiliates may accept deposits from,
lend money to, act as trustee under indentures of, accept investment banking
engagements from and generally engage in any kind of business with, PPG, any of
its Subsidiaries and any Person who may do business with or own securities of
PPG or any such Subsidiary, all as if PNC were not the Administrative Agent and
without any duty to account therefor to the Lenders. The Administrative Agent
shall have no duty to disclose information obtained or received by it or any of
its affiliates relating to PPG or its Subsidiaries to the extent such
information was obtained or received in any capacity other than as
Administrative Agent.

SECTION 8.04. Lender Credit Decision. Each of the Lenders acknowledges that it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on the financial statements referred to in
Section 4.01(c) and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement.

SECTION 8.05. Indemnification. The Lenders agree to indemnify the Administrative
Agent (to the extent not reimbursed by the Borrower), ratably according to the
respective principal amounts of the Term Loans then owed to each of them (or if
no Term Loans are at the time outstanding, ratably according to the respective
amounts of their Commitments), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or any action taken or omitted by
the Administrative Agent under this Agreement (collectively, the “Indemnified
Costs”), provided that no Lender shall be liable for any portion of the
Indemnified Costs resulting from the Administrative Agent’s fraudulent acts or
omissions, gross negligence or willful misconduct, and provided, further, that
the obligations of each Lender that shall cease to be a party to this Agreement
in accordance with Section 9.07 shall terminate on the date of the applicable
assignment except to the extent any claim hereunder relates to an event arising
prior to such assignment. Without limitation of the foregoing, each Lender
agrees to reimburse the Administrative Agent promptly upon demand for its
ratable share of any out‑of‑pocket expenses (including reasonable counsel fees)
incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, to the
extent that the Administrative Agent is not reimbursed for such expenses by the
Borrower. In the case of any investigation, litigation or proceeding giving rise
to any Indemnified Costs, this Section 8.05 applies whether any such
investigation, litigation or proceeding is brought by the Administrative Agent,
any Lender or a third party.

SECTION 8.06. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and the
Borrower and may be removed at any time with or without cause by the Required
Lenders by giving written notice thereof to the Administrative Agent and the
Borrower. Upon any such resignation or removal, the Required Lenders shall have
the right to appoint a successor Administrative Agent.




30

--------------------------------------------------------------------------------



If no successor Administrative Agent shall have been so appointed by the
Required Lenders, and shall have accepted such appointment, within 30 days after
the retiring Administrative Agent’s giving of notice of resignation or the
Required Lenders’ removal of the retiring Administrative Agent, then the
existing Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a financial institution organized under the
laws of the United States of America or of any State thereof and having a
combined capital and surplus of at least $500,000,000 and, until a successor
Administrative Agent is appointed by the Required Lenders, the Required Lenders
shall be deemed to have succeeded to and become vested with all the rights,
powers, privileges and duties of the retiring Administrative Agent. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, discretion, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under this Agreement
and the other Loan Documents. After any retiring Administrative Agent’s
resignation or removal hereunder as Administrative Agent, the provisions of this
Article VIII shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent under this Agreement and the other
Loan Documents.

SECTION 8.07. Other Agents. Each of the Lenders hereby acknowledges that none of
the co-syndication agents, documentation agents or any of the co-lead arrangers
and co-bookrunners has any liability hereunder other than in its capacity as a
Lender.

SECTION 8.08. Certain ERISA Matters. (a)    Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower, that at
least one of the following is and will be true:
(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments,
(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Term Loans, the Commitments and this Agreement,
(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Term Loans, the Commitments and this Agreement, or
(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the




31

--------------------------------------------------------------------------------



date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower, that
none of the Administrative Agent, or any Arranger, any Syndication Agent, the
Documentation Agent or any of their respective Affiliates is a fiduciary with
respect to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Term Loans, , the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto).
(c)    The Administrative Agent, and each Arranger, Syndication Agent and
Documentation Agent hereby informs the Lenders that each such Person is not
undertaking to provide investment advice or to give advice in a fiduciary
capacity, in connection with the transactions contemplated hereby, and that such
Person has a financial interest in the transactions contemplated hereby in that
such Person or an Affiliate thereof (i) may receive interest or other payments
with respect to the Term Loans, the Commitments, this Agreement and any other
Loan Documents (ii) may recognize a gain if it extended the Term Loans or the
Commitments for an amount less than the amount being paid for an interest in the
Term Loans or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

ARTICLE IX
MISCELLANEOUS

SECTION 9.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Required Lenders, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that (i) no amendment, waiver or consent shall, unless in writing and
signed by each Lender directly affected thereby in addition to the Required
Lenders, do any of the following: (a) increase the Commitments of the Lenders,
(b) reduce the principal of, or interest on, the Term Loans or any fees or other
amounts payable hereunder, (c) postpone any date fixed for any payment of
principal of, or interest on, the Term Loans or any fees or other amounts
payable hereunder, (d) extend the termination date of any Commitment or the
Maturity Date or (e) change the Pro Rata Share of any Lender; (ii) no amendment,
waiver or consent shall, unless in writing and signed by each Lender, do any of
the following: (a) waive any of the conditions specified in Section 3.01, (b)
change the definition of “Required Lenders” or change the percentage of the
Commitments or of the aggregate unpaid principal amount of the Term Loans, or
the number of Lenders, that shall be required for the Lenders or any of them to
take any action hereunder, (c) release PPG or otherwise limit PPG’s liability
with respect to the obligations owing to the Administrative Agent and the
Lenders, (d) amend this Section 9.01 or (e) amend or modify any provision of any
Loan Document having the effect of modifying the pro rata treatment of the
Lenders thereunder; (iii) [reserved]; (iv) [reserved]; and (v) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above to take such action, affect the
rights or duties of the Administrative Agent under this Agreement or any Note.

SECTION 9.02. Notices, Etc. (a) All notices and other communications provided
for hereunder shall be in writing (including telecopier or telegraphic
communication) and mailed, telecopied, telegraphed or delivered, (i) if to the
Borrower, at the address of PPG at One PPG Place, Pittsburgh, Pennsylvania
15272, telecopy number 412-434-4416, Attention: Treasurer, with a copy to PPG at
One PPG Place, Pittsburgh, Pennsylvania 15272, telecopy number 412-434-2490,
Attention: Senior Vice President and General Counsel; (ii) if to any Lender, at
its at its address (or telecopy number) set forth in its Administrative
Questionnaire; (iii) [reserved]; (iv) [reserved] and (v) if to the
Administrative Agent, at its address at 500 First Avenue Pittsburgh, PA 15219;
or, as to the Borrower or the Administrative Agent, at such other address as
shall be designated by such party in a written notice to the other parties and,
as to each other party, at such other address as shall be designated by such
party in a written notice to the Borrower and the Administrative Agent. All such
notices and communications shall, when mailed, telecopied or telegraphed,




32

--------------------------------------------------------------------------------



be effective when deposited in the mails, telecopied, or delivered to the
telegraph company, respectively, except that notices and communications to the
Administrative Agent pursuant to Article II, III or VIII shall not be effective
until received by the Administrative Agent. Delivery by telecopier of an
executed counterpart of any amendment or waiver of any provision of this
Agreement or the Notes or of any Exhibit hereto to be executed and delivered
hereunder shall be effective as delivery of a manually executed counterpart
thereof.
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or PPG may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

SECTION 9.03. No Waiver; Remedies. No failure on the part of the Borrower, any
Lender or the Administrative Agent to exercise, and no delay in exercising, any
right hereunder or under any Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

SECTION 9.04. Costs and Expenses. (a) PPG agrees to pay all reasonable and
customary out-of-pocket costs and expenses of the Administrative Agent (within
10 days of receipt of a written itemized statement, together with supporting
documentation, identifying in reasonable detail the amounts of such costs and
expenses) incurred in connection with the preparation, execution and delivery of
this Agreement, the other Loan Documents and the other documents to be delivered
hereunder or thereunder, including, without limitation, all due diligence,
syndication (including printing, distribution and bank meetings),
transportation, computer, duplication, appraisal, consultant, and audit expenses
and the reasonable fees and expenses of counsel for the Administrative Agent
with respect thereto. PPG further agrees to pay all reasonable and documented
out-of-pocket costs and expenses, if any, of the Administrative Agent and the
Lenders incurred in connection with the enforcement of this Agreement, any of
the other Loan Documents and the other documents to be delivered hereunder or
thereunder, including, without limitation, reasonable fees and expenses of
counsel for the Administrative Agent and each Lender in connection with the
enforcement of rights under this Section 9.04(a).
(b)    The Borrower agrees to indemnify and hold harmless the Administrative
Agent and each Lender and each of their respective Affiliates and their
respective officers, directors, employees, agents and advisors (each, an
“Indemnified Party”) from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
expenses of counsel) incurred by or asserted or awarded against any Indemnified
Party, in each case arising out of or in connection with or by reason of
(including, without limitation, in connection with any investigation, litigation
or proceeding or preparation of a defense in connection therewith) (i) this
Agreement, any of the other Loan Documents, any of the transactions contemplated
herein or therein or the actual or proposed use of the proceeds of the Term
Loans or (ii) the actual or alleged presence of hazardous materials on any
property of PPG or any of its Subsidiaries or any environmental action relating
in any way to PPG or any of its Subsidiaries, except to the extent such claim,
damage, loss, liability or expense is found in a final, non-appealable judgment
by a court of competent jurisdiction to have resulted from such Indemnified
Party’s fraudulent acts or omissions, gross negligence or willful misconduct. In
the case of an investigation, litigation or other proceeding to which the
indemnity in this Section 9.04(b) applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by the
Borrower, its directors, equity holders or creditors or an Indemnified Party or
any other Person, whether or not any Indemnified Party is otherwise a party
thereto and whether or not the transactions contemplated hereby are consummated.
The Borrower also agrees not to assert any claim for special, indirect,
consequential or punitive damages against the Administrative Agent, any Lender,
any of their Affiliates, or any of their respective directors, officers,
employees, attorneys and agents, on any theory of liability, arising out of or
otherwise relating to this Agreement, any of the other Loan Documents, any of
the transactions contemplated herein or therein or the actual or proposed use of
the proceeds of the Term Loans. No Indemnified Party shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents




33

--------------------------------------------------------------------------------



or the transactions contemplated hereby or thereby, except to the extent such
damage is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s fraudulent acts or
omissions, gross negligence or willful misconduct.
(c)    If (x) any payment or prepayment of principal of, or Conversion of, any
Eurodollar Rate Loan is made by the Borrower to or for the account of a Lender
(i) other than on the last day of the Interest Period for such Term Loans, as a
result of a payment, prepayment or Conversion pursuant to Section 2.07, 2.09 or
2.11, acceleration of the maturity of the Notes pursuant to Section 6.01 or for
any other reason, or (ii) as a result of a payment, prepayment or Conversion
pursuant to Section 2.07, 2.09 or 2.11, (y) any assignment of any Eurodollar
Rate Loan is made by any Lender other than on the last day of as a result of a
demand by PPG pursuant to Section 9.07(a) or (z) the Borrower fails for any
reason (including without limitation because applicable conditions precedent
have not been satisfied) to borrow any Eurodollar Rate Loan, the Borrower shall,
upon demand by such Lender (with a copy of such demand to the Administrative
Agent), pay to the Administrative Agent for the account of such Lender any
amounts required to compensate such Lender for any additional losses, costs or
expenses that it may reasonably incur as a result of such payment, prepayment,
Conversion, assignment or failure to borrow, including, without limitation, any
loss (including loss of anticipated profits), cost or expense incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain the Term Loans. A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender as specified in
this Section 9.04(c) delivered to the Borrower shall be conclusive absent
demonstrable error.
(d)    Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in
Sections 2.10, 2.13 and 9.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.

SECTION 9.05. Right of Set‑off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) either (x) the making of the
request or the granting of the consent specified by Section 6.01 to authorize
the Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01 or (y) the automatic acceleration of the Term Loans
pursuant to Section 6.01, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender or such Affiliate to or for the credit or the account
of the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement and the Note held by such Lender,
whether or not such Lender shall have made any demand under this Agreement or
such Note and although such obligations may be unmatured. Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
set‑off and application, provided that the failure to give such notice shall not
affect the validity of such set‑off and application. The rights of each Lender
and its Affiliates under this Section are in addition to other rights and
remedies (including, without limitation, other rights of set‑off) that such
Lender and its Affiliates may have.

SECTION 9.06. Binding Effect. This Agreement shall become effective upon
satisfaction of the conditions precedent set forth in Section 3.01 and after it
shall have been executed by PPG and the Administrative Agent and the
Administrative Agent shall have been notified by each Initial Lender that such
Initial Lender has executed it and thereafter shall be binding upon and inure to
the benefit of the Borrower, the Administrative Agent and each Lender and their
respective successors and assigns, except that the Borrower shall not have the
right to assign any of its rights or obligations hereunder or any interest
herein without the prior written consent of the Administrative Agent and the
Lenders.

SECTION 9.07. Assignments and Participations. (a) Each Lender may and, if
demanded by PPG will (following (x) a demand by such Lender pursuant to
Section 2.10 or 2.13 or (y) a failure by such Lender to sign, within three
Business Days after the date originally scheduled for delivery of such signature
if the Required Lenders have delivered such signature on or prior to such
scheduled date, any proposed amendment, waiver or consent to this Agreement or
the Notes requiring, pursuant to Section 9.01, the signature of all Lenders),
upon at least five Business Days’ notice to such Lender and the Administrative
Agent, assign to one or more Persons all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of the Term Loans owing to it and the Note or Notes held by it);
provided, however, that (i) each such assignment shall be of a constant, and not
a varying,




34

--------------------------------------------------------------------------------



percentage of all rights and obligations under this Agreement, (ii) except in
the case of an assignment to a Person that, immediately prior to such
assignment, was an Affiliate of a Lender or an assignment of all of a Lender’s
rights and obligations under this Agreement, the amount of the Term Loans of the
assigning Lender being assigned pursuant to each such assignment (determined as
of the date of the Assignment and Acceptance with respect to such assignment)
shall in no event be less than $10,000,000 unless otherwise agreed by the
Administrative Agent and, so long as no Default has occurred and is continuing,
PPG, (iii) each such assignment shall be to an Eligible Assignee, (iv) each such
assignment made as a result of a demand by PPG pursuant to this Section 9.07(a)
shall (x) be an assignment of all of such Lender’s rights and obligations under
this Agreement (including, without limitation, all of such Lender’s Term Loans
owing to it and the Note or Notes held by it) and (y) be arranged by PPG after
receipt of the written consent of the Administrative Agent, which consent shall
not be unreasonably withheld or delayed, and shall be either an assignment of
all of the rights and obligations of the assigning Lender under this Agreement
or an assignment of a portion of such rights and obligations made concurrently
with another such assignment or other such assignments that together cover all
of the rights and obligations of the assigning Lender under this Agreement,
(v) no Lender shall be obligated to make any such assignment as a result of a
demand by PPG pursuant to this Section 9.07(a) unless and until such Lender
shall have received one or more payments from either the Borrower or one or more
Eligible Assignees in an aggregate amount at least equal to the aggregate
outstanding principal amount of the Term Loans owing to such Lender, together
with accrued interest thereon to the date of payment of such principal amount
and all other amounts payable to such Lender under this Agreement, (vi) the
parties to each such assignment shall execute and deliver to the Administrative
Agent, for its acceptance and recording in the Register, an Assignment and
Acceptance, together with any Note subject to such assignment, (unless the
assignee is already a Lender hereunder) an Administrative Questionnaire for the
assignee and a processing and recordation fee of $3,500 payable by the parties
to each such assignment, provided, however, that in the case of each assignment
made as a result of a demand by PPG, such recordation fee shall be payable by
PPG except that no such recordation fee shall be payable in the case of an
assignment made at the request of PPG to an Eligible Assignee that is an
existing Lender, and (vii) any Lender may, without the approval of PPG, assign
all or a portion of its rights to any of its Affiliates. Upon such execution,
delivery, acceptance and recording, from and after the effective date specified
in each Assignment and Acceptance, (x) the assignee thereunder shall be a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Acceptance, have the rights and
obligations of a Lender hereunder and (y) the Lender assignor thereunder shall,
to the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment and Acceptance, relinquish its rights (other than
its rights under Section 2.10, 2.13 and 9.04 to the extent any claim thereunder
relates to an event arising prior such assignment) and be released from its
obligations under this Agreement (other than its obligations under Section 8.05
to the extent any claim thereunder relates to an event arising prior to such
assignment) (and, in the case of an Assignment and Acceptance covering all or
the remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).
(b)    By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Acceptance; (iv) such assignee will, independently and
without reliance upon the Administrative Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee confirms that it is an
Eligible Assignee; (vi) such assignee appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement as are delegated to the Administrative Agent by
the terms hereof, together with such powers and discretion as are reasonably
incidental thereto; and (vii) such assignee agrees that it will perform in




35

--------------------------------------------------------------------------------



accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as a Lender.
(c)    Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, together
with any Note or Notes subject to such assignment, the Administrative Agent
shall, if such Assignment and Acceptance has been completed and is in
substantially the form of Exhibit C hereto, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrower.
(d)    The Administrative Agent, acting solely for this purpose as an agent of
PPG, shall maintain at its address referred to in Section 9.02 a copy of each
Assignment and Acceptance delivered to and accepted by it and a register for the
recordation of the names and addresses of the Lenders and the Commitment of, and
principal amount (and stated interest on) of the Term Loans owing to, each
Lender from time to time (the “Register”). The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.
(e)    Each Lender may sell participations to one or more banks or other
entities (other than any natural person, PPG or any of its Affiliates) in or to
all or a portion of its rights and obligations under this Agreement (including,
without limitation, all or a portion of the Term Loans owing to it and any Note
or Notes held by it); provided, however, that (i) such Lender’s obligations
under this Agreement and the other Loan Documents shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) such Lender shall remain the holder
of any such Note for all purposes of this Agreement and the other Loan
Documents, (iv) the Borrower, the Administrative Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and the other Loan
Documents and (v) no participant under any such participation shall have any
right to approve any amendment or waiver of any provision of this Agreement or
any of the other Loan Documents, or any consent to any departure by the Borrower
therefrom, except to the extent that such amendment, waiver or consent would
reduce the principal of, or interest on, the Notes or any fees or other amounts
payable hereunder or thereunder, in each case to the extent subject to such
participation, or postpone any date fixed for any payment of principal of, or
interest on, the Notes or any fees or other amounts payable hereunder, in each
case to the extent subject to such participation. Each Lender that sells a
participation shall, acting solely for this purpose as a nonfiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each participant and the principal amounts (and stated interest) of each
participant’s interest in the Term Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register. The Borrower agrees that each participant shall be entitled to the
benefits of Sections 2.10, 2.13 and 9.04(c) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 9.07(a);
provided that such participant (A) agrees to be subject to the provisions of
Section 9.07(a) as if it were an assignee under Section 9.07(a); and (B) shall
not be entitled to receive any greater payment under Section 2.10 or 2.13, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the participant acquired
the applicable participation. To the extent permitted by law, each participant
also shall be entitled to the benefits of Section 9.05 as though it were a
Lender; provided that such participant agrees to be subject to Section 2.14 as
though it were a Lender.




36

--------------------------------------------------------------------------------



(f)    Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to PPG furnished to such Lender by or on behalf of PPG; provided that,
prior to any such disclosure, the assignee or participant or proposed assignee
or participant shall agree to preserve the confidentiality of any Confidential
Information relating to PPG received by it from such Lender.
(g)    Notwithstanding any other provision set forth in this Agreement, any
Lender may at any time create a security interest in all or any portion of its
rights under this Agreement (including, without limitation, the Term Loans owing
to it and any Note or Notes held by it) in favor of any Federal Reserve Bank in
accordance with Regulation A of the Board of Governors of the Federal Reserve
System or to any other central bank; provided that no such assignment shall
release a Lender from any of its obligations hereunder or substitute any such
assignee for such Lender as a party hereto.
(h)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
upon the identification as such in writing from time to time by such Granting
Lender to the Administrative Agent and PPG and upon the prior written consent of
PPG in its sole and absolute discretion, the option to provide to the Borrower
all or any part of the Term Loans that such Granting Lender would otherwise be
obligated to make to the Borrower pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to make any Term
Loans and (ii) if an SPC elects not to exercise such option or otherwise fails
to provide all or any part of such Term Loans, the Granting Lender shall be
obligated to make such Term Loans pursuant to the terms hereof. The making of a
Term Loan by an SPC hereunder shall utilize the Commitment of the Granting
Lender to the same extent and as if such Term Loan were made by such Granting
Lender. Each party hereto hereby agrees that no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement (all liability for
which shall remain with such Granting Lender). In furtherance of the foregoing,
each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding commercial paper or other senior
indebtedness of any SPC, it will not institute against, or join any other person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof. In addition, notwithstanding anything to the contrary contained
in this Section 9.07, any SPC may (i) with notice to, but without the prior
written consent of, PPG and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Term
Loans to the Granting Lender or to any financial institutions (consented to by
PPG and the Administrative Agent) providing liquidity and/or credit support to
or for the account of such SPC to support the funding or maintenance of Term
Loans and (ii) disclose on a confidential basis any non-public information
relating to its Term Loans to any rating agency, commercial paper dealer or
provider of any surety, guarantee or credit or liquidity enhancement to such
SPC. This Section 9.07(h) may not be amended without the written consent of the
SPC.

SECTION 9.08. Confidentiality. Neither the Administrative Agent or any Lender
shall disclose any Confidential Information to any other Person without the
consent of PPG, other than (a) to the Administrative Agent’s or such Lender’s
Affiliates and to their and their Affiliates’ officers, directors, employees,
agents and advisors; (b) as contemplated by Section 9.07(f), to actual or
prospective assignees and participants, or to any direct or indirect contractual
counterparties (or the professional advisors thereto) to any swap or derivative
transaction relating to the Borrower and its obligations (provided, such
assignees, participants, counterparties and advisors are advised of and agree to
be bound by either the provisions of this Section 9.08 or other provisions at
least as restrictive as this Section 9.08) in each case only on a confidential
need-to-know basis; (c) as required by any law, rule or regulation or judicial
process; (d) as requested or required by any state, federal or foreign authority
or examiner regulating banks or banking or financial institutions (including any
self-regulatory authority); (e) to any other party hereto; (f) in connection
with any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of its rights hereunder or thereunder; (g) with the
consent of PPG; (h) to the extent such Confidential Information (i) becomes
publicly available other than as a result of a breach of this Section 9.08, (ii)
is available to the Administrative Agent or any Lender on a non-confidential
basis prior to disclosure by the Borrower or any of its Subsidiaries or (iii)
becomes available to the Administrative Agent any Lender, or any of their
respective Affiliates on a non-confidential basis from a source other than the
Borrower; and (i) on a confidential basis to (x) any rating agency in connection
with rating the Borrower or its Subsidiaries or the Term Loans, (y) the CUSIP
Service Bureau or any similar agency in connection




37

--------------------------------------------------------------------------------



with the issuance and monitoring of CUSIP numbers with respect to the Term Loans
or (z) data service providers, including league table providers, that serve the
lending industry.

SECTION 9.09. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.

SECTION 9.10. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of a manually executed counterpart of this Agreement.

SECTION 9.11. [Reserved]

SECTION 9.12. Jurisdiction, Etc. (a) (i) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in the Borough of Manhattan, City of New York,
and any appellate court from any thereof, in any action or proceeding to which
PPG is a party in any case arising out of or relating to this Agreement or the
Notes, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York State court or, to the extent permitted by law, in such federal court.
The Borrower hereby consents to the service of process in any action or
proceeding in such courts by the mailing thereof by any parties hereto by
registered or certified mail, postage prepaid, to the Borrower at its address
specified pursuant to Section 9.02. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by applicable law.
(b)    Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York State
or federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

SECTION 9.13. [Reserved]

SECTION 9.14. [Reserved]

SECTION 9.15. Waiver of Jury Trial. THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE
ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY LENDER IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

SECTION 9.16. USA PATRIOT ACT. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title iii of Pub. L. 107-56
(signed into law October 26, 2001)) (the “PATRIOT Act”) and the Beneficial
Ownership Regulation, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the PATRIOT Act and the Beneficial Ownership
Regulation.

SECTION 9.17. No Fiduciary Duty. The Administrative Agent, each Lender and their
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of each of the Borrower,
their stockholders and/or their Affiliates.  The Borrower agrees that nothing in
the Loan Documents or otherwise will be deemed to create an advisory, fiduciary
or agency relationship or fiduciary or other




38

--------------------------------------------------------------------------------



implied duty between any Lender, on the one hand, and the Borrower, its
stockholders or its Affiliates, on the other.  The Borrower acknowledges and
agrees that (i) the transactions contemplated by the Loan Documents (including
the exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lenders, on the one hand, and the Borrower,
on the other, and (ii) in connection therewith and with the process leading
thereto, (x) no Lender has assumed an advisory or fiduciary responsibility in
favor of the Borrower, its stockholders or its Affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise the Borrower, its
stockholders or its Affiliates on other matters) or any other obligation to the
Borrower except the obligations expressly set forth in the Loan Documents and
(y) each Lender is acting solely as principal and not as the agent or fiduciary
of the Borrower, its management, stockholders, creditors or any other Person. 
The Borrower acknowledges and agrees that the Borrower has consulted its own
legal and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  The Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
such transaction or the process leading thereto.

SECTION 9.18. Acknowledgment and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of the applicable Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such Affected Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the Write-Down and
Conversion Powers of the applicable Resolution Authority.

SECTION 9.19. Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for
hedging agreements or any other agreement or instrument that is a QFC (such
support “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent




39

--------------------------------------------------------------------------------



than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States.

SECTION 9.20 Electronic Execution of Loan Documents The words “execution,”
“signed,” “signature,” and words of like import in this Agreement and the other
Loan Documents including any Assignment and Acceptance shall be deemed to
include electronic signatures or electronic records, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.


[Signature pages follow]




40

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
PPG INDUSTRIES, INC.
By /s/ John A. Jankowski
Name: John A. Jankowski
Title: Vice President and Treasurer
U.S. Federal Tax Identification No. for PPG:
25-0730780
Address for PPG:
One PPG Place
Pittsburgh, Pennsylvania 15272




41

--------------------------------------------------------------------------------



PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent
By /s/ Kathryn Hutterer            
Name: Kathryn Hutterer
Title: Vice President
PNC BANK, NATIONAL ASSOCIATION,
individually and as a Lender and Syndication Agent
By /s/ Kathryn Hutterer            
Name: Kathryn Hutterer
Title: Vice President
BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH,
individually and as a Lender and Syndication Agent
By /s/ Brian Crowley            
Name: Brian Crowley
Title: Managing Director
By /s/ Miriam Troutmann            
Name: Miriam Troutmann
Title: Senior Vice President
BBVA SECURITIES INC.,
individually and as an Arranger




By /s/ Lisa Huang            
Name: Lisa Huang
Title: Executive Director






42

--------------------------------------------------------------------------------



MIZUHO BANK, LTD.,
individually and as a Lender, Arranger and Syndication Agent
By /s/ Donna DeMagistris        
Name: Donna DeMagistris
Title: Executive Director


SUMITOMO MITSUI BANKING CORPORATION,
individually and as a Lender, Arranger and Syndication Agent
By /s/ Jun Ashley            
Name: Jun Ashley
Title: Director


TD BANK, N.A.,
individually and as a Lender and Syndication Agent
By /s/ Emily Chott        
Name: Emily Chott
Title: Senior Vice President


TD SECURITIES (USA) LLC,
individually and as an Arranger
By /s/ K. Alper Ilgar            
Name: K. Alper Ilgar
Title: Managing Director


U.S. BANK NATIONAL ASSOCIATION,
individually and as a Lender, Arranger and Syndication Agent
By /s/ Mark Irey            
Name: Mark Irey
Title: Vice President




43

--------------------------------------------------------------------------------





SANTANDER BANK, N.A.,
individually and as a Lender
By /s/ Pablo Urgoiti            
Name: Pablo Urgoiti
Title: Managing Director


By /s/ Nuno Dias Andrade            
Name: Nuno Dias Andrade
Title: Managing Director
THE HUNTINGTON NATIONAL BANK,
individually and as a Lender
By /s/ Michael Fournier        
Name: Michael Fournier
Title: Vice President




44